






Exhibit 10.1

--------------------------------------------------------------------------------

CREDIT AND SECURITY AGREEMENT
by and between
U.S. WELL SERVICES, LLC,
as Borrower,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender
Dated as of May 9, 2013



--------------------------------------------------------------------------------




DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








TABLE OF CONTENTS
PAGE


1.    DEFINITIONS AND CONSTRUCTION.    1
1.1    Definitions, Code Terms, Accounting Terms and Construction.    1
2.    LOANS AND TERMS OF PAYMENT.    1
2.1    Revolving Loan Advances.    1
2.2    Term Loan.    1
2.3    Borrowing Procedures.    1
2.4    Payments; Prepayments.    3
2.5    Clearance Charge.    4
2.6    Interest Rates: Rates, Payments, and Calculations.    4
2.7    Designated Account.    5
2.8    Maintenance of Loan Account; Statements of Obligations.    5
2.9    Maturity Termination Dates.    5
2.10    Effect of Maturity.    5
2.11    Termination or Reduction by Borrower.    6
2.12    Fees.    6
2.13    Letters of Credit.    6
2.14    Illegality; Impracticability; Increased Costs.    9
2.15    Capital Requirements.    10
2.16    Extent of Borrower’s Liability, Contribution.    10
3.    SECURITY INTEREST.    10
3.1    Grant of Security Interest.    10
3.2    Borrower Remain Liable.    11
3.3    Assignment of Insurance.    11
3.4    Financing Statements.    11
4.    CONDITIONS.    11
4.1    Conditions Precedent to the Initial Extension of Credit.    11
4.2    Conditions Precedent to all Extensions of Credit.    11
4.3    Conditions Subsequent.    12
5.    REPRESENTATIONS AND WARRANTIES.    12
6.    AFFIRMATIVE COVENANTS.    12
6.1    Financial Statements, Reports, Certificates.    12
6.2    Collateral Reporting.    12
6.3    Existence.    12
6.4    Maintenance of Properties.    12
6.5    Taxes.    12
6.6    Insurance.    13
6.7    Inspections, Exams, Collateral Exams and Appraisals.    13
6.8    Account Verification.    13
6.9    Compliance with Laws.    13
6.10    Environmental.    13

i
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








6.11    Disclosure Updates.    14
6.12    Collateral Covenants.    14
6.13    Material Contracts.    18
6.14    Location of Inventory, Equipment and Books.    18
6.15    Further Assurances.    18
7.    NEGATIVE COVENANTS.    19
7.1    Indebtedness.    19
7.2    Liens.    19
7.3    Restrictions on Fundamental Changes.    19
7.4    Disposal of Assets.    19
7.5    Change Name.    19
7.6    Nature of Business.    19
7.7    Prepayments and Amendments.    19
7.8    Change of Control.    20
7.9    Restricted Junior Payments.    20
7.10    Accounting Methods.    20
7.11    Investments; Controlled Investments.    20
7.12    Transactions with Affiliates.    21
7.13    Use of Proceeds.    21
7.14    Limitation on Issuance of Stock.    21
7.15    Consignments.    21
7.16    Inventory and Equipment with Bailees.    21
7.17    Other Payments and Distributions.    21
8.    FINANCIAL COVENANTS.    22
9.    EVENTS OF DEFAULT.    22
10.    RIGHTS AND REMEDIES.    24
10.1    Rights and Remedies.    24
10.2    Additional Rights and Remedies.    24
10.3    Lender Appointed Attorney in Fact.    25
10.4    Remedies Cumulative.    26
10.5    Crediting of Payments and Proceeds.    26
10.6    Marshaling.    26
10.7    License.    26
11.    WAIVERS; INDEMNIFICATION.    26
11.1    Demand; Protest; etc.    26
11.2    The Lender’s Liability for Collateral.    26
11.3    Indemnification.    26
12.    NOTICES.    27
13.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.    28
14.    ASSIGNMENTS; SUCCESSORS.    29
15.    AMENDMENTS; WAIVERS.    29

ii
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








16.    TAXES.    29
17.    GENERAL PROVISIONS.    29
17.1    Effectiveness.    29
17.2    Section Headings.    29
17.3    Interpretation.    29
17.4    Severability of Provisions.    29
17.5    Debtor-Creditor Relationship.    30
17.6    Counterparts; Electronic Execution.    30
17.7    Revival and Reinstatement of Obligations.    30
17.8    Confidentiality.    30
17.9    Lender Expenses.    31
17.10    Setoff.    31
17.11    Survival.    31
17.12    Patriot Act.    31
17.13    Integration.    31
17.14    Bank Product Providers.    31





iii
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








EXHIBITS AND SCHEDULES
Schedule 1.1    Definitions
Schedule 2.12    Fees
Schedule 6.1    Financial Statement, Reports, Certificates
Schedule 6.2    Collateral Reporting
Exhibit A    Form of Compliance Certificate
Exhibit B    Conditions Precedent
Exhibit C    Conditions Subsequent
Exhibit D    Representations and Warranties
Exhibit E    Information Certificate
Schedule A-1    Collection Account
Schedule A-2    Authorized Person
Schedule D-1    Designated Account
Schedule P-1    Permitted Investments
Schedule P-2    Permitted Liens
Schedule R-1    Real Property Collateral

iv
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








CREDIT AND SECURITY AGREEMENT
THIS CREDIT AND SECURITY AGREEMENT (this “Agreement”), is entered into as of May
9, 2013, by and between WELLS FARGO BANK, NATIONAL ASSOCIATION (“Lender”), and
U.S. WELL SERVICES, LLC, a Delaware limited liability company (“Borrower”).
The parties agree as follows:
1.
DEFINITIONS AND CONSTRUCTION.

1.1    Definitions, Code Terms, Accounting Terms and Construction. Capitalized
terms used in this Agreement shall have the meanings specified therefor on
Schedule 1.1. Additionally, matters of (i) interpretation of terms defined in
the Code, (ii) interpretation of accounting terms and (iii) construction are set
forth in Schedule 1.1.
2.
LOANS AND TERMS OF PAYMENT.

2.1    Revolving Loan Advances.
(a)    Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, Lender agrees to make revolving loans (“Advances”) to
Borrower by way of Fixed Rate LIBOR Loans and Variable Rate LIBOR Loans in an
amount at any one time outstanding not to exceed the lesser of:
(i)    the Maximum Revolver Amount less the Letter of Credit Usage at such time,
and
(ii)
the Borrowing Base at such time less the Letter of Credit Usage at such time.

(b)    Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Advances,
together with interest accrued and unpaid thereon, shall be due and payable on
the Termination Date. Lender has no obligation to make an Advance at any time
following the occurrence and during the continuation of a Default or an Event of
Default.
(c)    If at any time the Maximum Revolver Amount is less than the amount of the
Borrowing Base, the amount of Advances available under Section 2.1(a) above
shall be reduced by any Reserves established by Lender in its Permitted
Discretion with respect to amounts that may be payable by Borrower to third
parties.
2.2    Intentionally Omitted.
2.3
Borrowing Procedures.

(a)    Procedure for Borrowing. Subject to Sections 2.3(b) and (f) below, each
Borrowing shall be made by a written request by an Authorized Person delivered
to Lender. Such written request must be received by Lender no later than 11:00
a.m. (Eastern time) on the Business Day that is the requested Funding Date (or
three (3) Business Days prior to the requested Funding Date in the event of a
Fixed Rate LIBOR Loan) specifying (i) the amount of such Borrowing, (ii) the
requested Funding Date, which shall be a Business Day, (iii) if such Borrowing
will be by way of Variable Rate LIBOR Loan or Fixed Rate LIBOR Loan, and (iv) if
such Borrowing will be by way Fixed Rate LIBOR Loan, the applicable Interest
Period.
At Lender’s election, in lieu of delivering the above-described written request,
any Authorized Person may give Lender telephonic notice of such request by the
required time. Lender is authorized to make the Advances, and to issue the
Letters of Credit, under this Agreement based upon telephonic or other
instructions received from anyone purporting to be an Authorized Person.
 
(b)    Fixed Rate LIBOR Loans. To the extent permitted hereunder, Borrower may,
from time to time prior to the Termination Date, request Fixed Rate LIBOR Loans
or may request that Variable Rate LIBOR Loans be converted to Fixed Rate LIBOR
Loans or that any existing Fixed Rate LIBOR Loans continue for an additional
LIBOR

DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








Interest Period. Such request from Borrower shall specify the amount of the
Fixed Rate LIBOR Loans to be made, the amount of Variable Rate LIBOR Loans to be
converted to Fixed Rate LIBOR Loans or the amount of the Fixed Rate LIBOR Loans
to be continued and the LIBOR Interest Period to be applicable to such Fixed
Rate LIBOR Loans. Three (3) Business Days after receipt by Lender of a written
notice making such request from Borrower, such Fixed Rate LIBOR Loans shall be
made or the Variable Rate LIBOR Loans shall be converted to Fixed Rate LIBOR
Loans or such Fixed Rate LIBOR Loans shall continue, as the case may be. The
making or continuing of Fixed Rate LIBOR Loans or the conversion of Variable
Rate LIBOR Loans to Fixed Rate LIBOR Loans is subject to each of the following
conditions (which may be waived or altered only by Lender, in its sole
discretion):
(i)    no Event of Default shall exist or have occurred and be continuing,
(ii)    no party hereto shall have sent any notice of termination,
(iii)    Borrower shall have complied with such customary procedures as are
generally established by Lender for all customers and specified by Lender to
Borrower, from time to time, for requests by Borrower for Fixed Rate LIBOR
Loans,
(iv)    no more than 3 LIBOR Interest Periods (for all outstanding Fixed Rate
LIBOR Loans) may be in effect at any one time,
(v)    the aggregate amount of the Fixed Rate LIBOR Loans must be an amount not
less than US $1,000,000 or an integral multiple of US $100,000 in excess
thereof, and
(vi)    Lender shall have determined that the LIBOR Interest Period and LIBOR is
available to Lender and can be readily determined as of the date of the request
for such Fixed Rate LIBOR Loan by Borrower.
Any requests by Borrower for Fixed Rate LIBOR Loans or to convert Variable Rate
LIBOR Loans to Fixed Rate LIBOR Loans or to continue any existing Fixed Rate
LIBOR Loans shall be irrevocable. Notwithstanding anything to the contrary
contained herein, Lender shall not be required to purchase US Dollar deposits in
the London interbank market to fund or otherwise match fund any Fixed Rate LIBOR
Loans, but the provisions hereof shall be deemed to apply as if the Lender had
purchased such deposits to fund or match fund the Fixed Rate LIBOR Loans.


(h)    Automatic Conversion.
(vii)    Any Fixed Rate LIBOR Loans shall automatically convert to Variable Rate
LIBOR Loans upon the last day of the applicable LIBOR Interest Period, unless
Lender has received and approved a written request from Borrower to continue
such Fixed Rate LIBOR Loan, at least 3 Business Days prior to such last day in
accordance with the terms hereof.
(viii)    Any Fixed Rate LIBOR Loans shall, at Lender’s option, upon notice by
Lender to Borrower, be converted to Variable Rate LIBOR Loans, upon the
occurrence of any Default or Event of Default and otherwise upon the Termination
Date.
(i)    Indemnification. In connection with each Fixed Rate LIBOR Loan, Borrower
shall indemnify, defend, and hold Lender harmless against any loss, cost, or
expense actually incurred by Lender as a result of (A) the payment of any
principal other than on the last day of a LIBOR Interest Period applicable
thereto (including as a result of an Event of Default), (B) the conversion of
any Loan other than on the last day of the LIBOR Interest Period applicable
thereto, or (C) the failure to borrow, convert, continue or prepay any Loan on
the date specified in any notice delivered pursuant hereto. A certificate of
Lender delivered to Borrower setting forth in reasonable detail any amount or
amounts that Lender is entitled to receive pursuant to this Section shall be
conclusive absent manifest error. Borrower shall pay such amount to Lender
within 30 days of the date of Borrower’s receipt of such certificate.
(e)    Making of Loans. Promptly after receipt of a request for a Borrowing
pursuant to Section 2.3(a) and subject to Sections 2.3(b) and (f), Lender shall
make the proceeds thereof available to Borrower on the applicable Funding Date
by transferring immediately available funds equal to such amount to the
Designated Account; provided, however, that, Lender shall not have the
obligation to make any Advance if (i) 1 or more of the applicable conditions
precedent set forth in Section 4 will not be satisfied on the requested Funding
Date for the applicable Borrowing unless

2
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








such condition has been waived by Lender, or (ii) the requested Borrowing would
exceed the Availability on such Funding Date.
(f)    Loan Management Service. If Lender has separately agreed that Borrower
may use the Loan Management Service, Borrower shall not request and Lender shall
no longer honor a request for an Advance made in accordance with Section 2.3(a)
and all Advances will instead be initiated by Lender and credited to the
Designated Account as Advances as of the end of each Business Day in an amount
sufficient to maintain an agreed upon ledger balance in the Designated Account,
subject only to Availability as provided in Section 2.1. If Lender terminates
Borrower’s access to the Loan Management Service, Borrower may continue to
request Advances as provided in Section 2.3(a), subject to the other terms and
conditions of this Agreement. Lender shall have no obligation to make an Advance
through the Loan Management Service after the occurrence of a Default or an
Event of Default, or in an amount in excess of Availability, and may terminate
the Loan Management Service at any time in its sole discretion. All Advances
made through the Loan Management Service shall initially be advanced by Lender
as Variable Rate LIBOR Loans and may thereafter be converted by Borrower to
Fixed Rate LIBOR Loans in accordance with the terms of this Agreement.
(g)    Protective Advances. Lender may make an Advance for any reason at any
time in its Permitted Discretion, without Borrower’s compliance with any of the
conditions of this Agreement, and (i) disburse the proceeds directly to third
Persons in order to protect Lender’s interest in the Collateral or to perform
any obligation of Borrower under this Agreement or otherwise to enhance the
likelihood of repayment of the Obligations, or (ii) apply the proceeds to
outstanding Obligations then due and payable (such Advance, a “Protective
Advance”).
2.4
Payments; Prepayments.

(a)    Payments by Borrower. Except as otherwise expressly provided herein, all
payments by Borrower shall be made as directed by Lender or as otherwise
specified in the applicable Cash Management Documents.
(b)    Payments by Account Debtors. At such time as the Borrower has established
all of its Cash Management Services with Lender (which shall occur on or prior
to the last day of the Cash Management Transition Period), Borrower shall
instruct all Account Debtors to make payments either directly to the Lockbox for
deposit by Lender directly to the Collection Account, or instruct them to
deliver such payments to Lender by wire transfer, ACH, or other means as Lender
may direct for deposit to the Lockbox or Collection Account or for direct
application to reduce the outstanding Advances. If, at any time, (i) Borrower
receives a payment of the Proceeds of Collateral directly, or if (ii) any
payment of the Proceeds of Collateral are sent directly by wire transfer or ACH
to any of Borrower’s operating account at Regions Bank prior to Borrower closing
the same on or before the end of the Cash Management Transition Period, in each
case, Borrower will promptly, and in any event no later than the first Business
Day after recipt thereof, deposit the payment or Proceeds into the Collection
Account. Until so deposited, Borrower will hold all such payments and Proceeds
in trust for Lender without commingling with other funds or property.
(c)    Crediting Payments. For purposes of calculating Availability and the
accrual of interest on outstanding Obligations, unless otherwise provided in the
applicable Cash Management Documents or as otherwise agreed between Borrower and
Lender, each payment shall be applied to the Obligations as of the first
Business Day following the Business Day of deposit to the Collection Account of
immediately available funds or other receipt of immediately available funds by
Lender provided such payment is received in accordance with Lender’s usual and
customary practices as in effect from time to time. Any payment received by
Lender that is not a transfer of immediately available funds shall be considered
provisional until the item or items representing such payment have been finally
paid under applicable law. Should any payment item not be honored when presented
for payment, then Borrower shall be deemed not to have made such payment, and
that portion of Borrower’s outstanding Obligations corresponding to the amount
of such dishonored payment item shall be deemed to bear interest as if the
dishonored payment item had never been received by Lender. Each reduction in
outstanding Advances resulting from the application of such payment to the
outstanding Advances shall be accompanied by an equal reduction in the amount of
outstanding Accounts.
(d)    Application of Payments. All Collections and all Proceeds of Collateral
received by Lender shall be applied, so long as no Event of Default has occurred
and is continuing, to reduce the outstanding Obligations, in the following
order: (i) to reduce the outstanding balance of the Loan Account, and (ii) then,
in such manner as Lender shall determine in its discretion. After payment in
full in cash of all Obligations, any remaining balance shall be transferred to
the Designated Account or otherwise to such other Person entitled thereto under
applicable law. Amounts collected by Lender from Borrower in relation to or for
the account of Bank Product Obligations shall be remitted to the applicable Bank
Product Provider.
(e)    Intentionally Omitted.

3
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








(f)    Mandatory Prepayments. If, at any time, the Revolver Usage exceeds (i)
the Borrowing Base or (ii) the Maximum Revolver Amount, less Reserves (in
accordance with Section 2.1(c)) at such time (such excess amount being referred
to as the “Overadvance Amount”), then Borrower shall, immediately upon demand,
prepay the Obligations in an aggregate amount equal to the Overadvance Amount.
If payment in full of the outstanding revolving loans is insufficient to
eliminate the Overadvance Amount and Letter of Credit Usage continues to exceed
the Borrowing Base, Borrower shall maintain Letter of Credit Collateralization
of the outstanding Letter of Credit Usage. Lender shall not be obligated to
provide any Advances during any period that an Overadvance Amount is
outstanding.
2.5
Clearance Charge. Collections received by Lender shall be applied as provided in
Sections 2.4 (c) and (d), but the Obligations paid with such Collections shall
continue to accrue interest at the rate then applicable to Advances as provided
under Section 2.6 through the end of the first Business Day following the
Business Day that such Collections were applied to the Obligations. This one (1)
Business Day clearance charge on all Collections is acknowledged by the parties
to constitute an integral aspect of the pricing of the financing of Borrower and
shall apply irrespective of whether or not there are any outstanding monetary
Obligations. The parties acknowledge and agree that the economic benefit of the
foregoing provisions of this Section 2.5 shall accrue exclusively to Lender.

2.6
Interest Rates: Rates, Payments, and Calculations.

(a)
Interest Rates. Except as provided in Section 2.6(b), the principal amount of
all Obligations (except for undrawn Letters of Credit and Bank Products) that
have been charged to the Loan Account pursuant to the terms hereof shall bear
interest on the Daily Balance thereof at a per annum rate equal to the Interest
Rate plus the Applicable Margin.

(b)
Default Rate. Upon the occurrence and during the continuation of an Event of
Default and at any time following the Termination Date, at the discretion of
Lender,

(i)    the principal amount of all Obligations (except for undrawn Letters of
Credit and Bank Products) that have been charged to the Loan Account pursuant to
the terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to two (2) percentage points above the per annum rate otherwise
applicable thereunder, and
(ii)    the Letter of Credit fee provided for in Section 2.12 shall be increased
by two (2) percentage points above the per annum rate otherwise applicable
hereunder.
For avoidance of doubt, Lender may assess the Default Rate commencing on the
date of the occurrence of an Event of Default irrespective of the date of
reporting or declaration of such Event of Default.
(c)
Payment. Except to the extent provided to the contrary in Section 2.12, all
interest, all Letter of Credit fees, all other fees payable hereunder or under
any of the other Loan Documents, all costs and expenses payable hereunder or
under any of the other Loan Documents, and all Lender Expenses shall be due and
payable, in arrears, on the first day of each month. Borrower hereby authorizes
Lender, from time to time without prior notice to Borrower, to charge all
interest, Letter of Credit fees, and all other fees payable hereunder or under
any of the other Loan Documents (in each case, as and when due and payable), all
costs and expenses payable hereunder or under any of the other Loan Documents
(in each case, as and when accrued or incurred), all Lender Expenses (as and
when accrued or incurred), and all fees and costs provided for in Section 2.12
(as and when accrued or incurred), and all other payment obligations as and when
due and payable under any Loan Document or any Bank Product Agreement (including
any amounts due and payable to any Bank Product Provider in respect of Bank
Products that the Borrower has not otherwise made payment of or provided for) to
the Loan Account, which amounts shall thereupon constitute Advances hereunder
and, shall accrue interest at the rate then applicable to Advances. Any
interest, fees, costs, expenses, Lender Expenses, or other amounts payable
hereunder or under any other Loan Document or under any Bank Product Agreement
that are charged to the Loan Account shall thereafter constitute Advances
hereunder and shall accrue interest at the rate then applicable to Advances.

(d)
Computation. All interest and fees chargeable under the Loan Documents shall be
computed on the basis of a 360 day year, in each case, for the actual number of
days elapsed


4
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








in the period during which the interest or fees accrue. In the event the
Interest Rate is changed from time to time hereafter, the rates of interest
hereunder based upon the Interest Rate automatically and immediately shall be
increased or decreased by an amount equal to such change in the Interest Rate.
(e)
Intent to Limit Charges to Maximum Lawful Rate. In no event shall the interest
rate or rates payable under this Agreement, plus any other amounts paid in
connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and Lender, in executing and delivering this Agreement,
intend legally to agree upon the rate or rates of interest and manner of payment
stated within it; provided, however, that, anything contained herein to the
contrary notwithstanding, if said rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, as of the date of this
Agreement, Borrower is and shall be liable only for the payment of such maximum
amount as is allowed by law, and any payment received from Borrower in excess of
such legal maximum, whenever received, shall be applied to reduce the principal
balance of the Obligations to the extent of such excess.    

2.7
Designated Account. Borrower agrees to establish and maintain the Designated
Account in the name of Borrower, for the purpose of receiving the proceeds of
the Advances requested by Borrower and made by Lender hereunder. Unless
otherwise agreed by Lender and Borrower, any Advance requested by Borrower and
made by Lender hereunder shall be made to the Designated Account.

2.8
Maintenance of Loan Account; Statements of Obligations. Lender shall maintain an
account on its books in the name of Borrower (the “Loan Account”) in which will
be recorded all Advances made by Lender to Borrower or for Borrower’s account,
the Letters of Credit issued or arranged by Lender for Borrower’s account, and
all other payment Obligations hereunder or under the other Loan Documents and to
the extent payment is charged to the Loan Account, for payments under Bank
Product Agreements, including accrued interest, fees and expenses, and Lender
Expenses. In accordance with Section 2.4 and Section 2.5, the Loan Account will
be credited with all payments received by Lender from Borrower or for Borrower’s
account. All monthly statements delivered by Lender to the Borrower regarding
the Loan Account, including with respect to principal, interest, fees, and
including an itemization of all charges and expenses constituting Lender
Expenses owing, shall be subject to subsequent adjustment by Lender but shall,
absent manifest error, be conclusively presumed to be correct and accurate and
constitute an account stated between Borrower and Lender unless, within 30 days
after receipt thereof by Borrower, Borrower shall deliver to Lender written
objection thereto describing the error or errors contained in any such
statements.

2.9
Maturity Termination Dates. Lender’s obligations under this Agreement shall
continue in full force and effect for a term ending on the earliest of (i) May
9, 2017, or (ii) ninety (90) days prior to the maturity date of the Senior
Secured Bonds, or (iii) ninety (90) days prior to the maturity date of the
Series A Units (the earliest of these dates set forth in items (i), (ii), and
(iii), the “Maturity Date”), or (iv) the date Borrower terminates the Revolving
Credit Facility, or (v) the date the Revolving Credit Facility terminates
pursuant to Sections 10.1 or 10.2 following an Event of Default (the earliest of
these dates set forth in items (i)-(v), the “Termination Date”). The foregoing
notwithstanding, Lender shall have the right to terminate its obligations under
this Agreement immediately and without notice upon the occurrence and during the
continuation of an Event of Default. Borrower promises to pay the Obligations
(including principal, interest, fees, costs, and expenses, including Lender
Expenses) in full on the Termination Date (other than the Hedge Obligations,
which shall be paid in accordance with the applicable Hedge Agreement).

2.10
Effect of Maturity. On the Termination Date, all obligations of Lender to
provide additional credit hereunder shall automatically be terminated and all of
the Obligations (other than Hedge Obligations which shall be terminated in
accordance with the applicable Hedge Agreement) shall immediately become due and
payable without notice or demand and Borrower shall immediately repay all of the
Obligations in full. No termination of the obligations of Lender (other than
cash payment in full of the Obligations and termination of the obligations of
Lender to provide additional credit hereunder) shall relieve or discharge
Borrower of its duties, obligations, or covenants hereunder or under any other
Loan Document and Lender’s Liens in the Collateral shall continue to secure the
Obligations and shall remain in effect until all Obligations have been paid in
full in cash and Lender’s obligations to provide additional credit hereunder
shall have been terminated. Provided that there are no suits,


5
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








actions, proceedings or claims pending or threatened against any Indemnified
Person under this Agreement with respect to any Indemnified Liabilities, Lender
shall, at Borrower’s expense, release or terminate any filings or other
agreements that perfect the Lender’s Liens in the Collateral, upon Lender’s
receipt of each of the following, in form and content satisfactory to Lender:
(i) cash payment in full of all Obligations (including Hedge Obligations
subject, however, to the next sentence) and completed performance by Borrower
with respect to its other obligations under this Agreement (including Letter of
Credit Collateralization with respect to all outstanding Letter of Credit
Usage), (ii) evidence that any obligation of Lender to make Advances to Borrower
or provide any further credit to Borrower has been terminated, (iii) a general
release of all claims against Lender and its Affiliates by Borrower relating to
Lender’s performance and obligations under the Loan Documents, and (iv) an
agreement by Borrower and any new lender to Borrower to indemnify Lender and its
Affiliates for any payments received by Lender or its Affiliates that are
applied to the Obligations as a final payoff that may subsequently be returned
or otherwise not paid for any reason. With respect to any outstanding Hedge
Obligations which are not so paid in full, the Bank Product Provider may require
Borrower to cash collateralize the then existing Hedge Obligations in an amount
acceptable to Lender prior to releasing or terminating any filings or other
agreements that perfect the Lender’s Liens in the Collateral.
2.11
Termination by Borrower.

(a)    Borrower may terminate the Credit Facility at any time prior to the
Maturity Date, if Borrower (i) delivers a notice to Lender of Borrower’s
intentions at least thirty (30) days prior to the proposed termination date,
(ii) pays to Lender the applicable termination fee or prepayment fee set forth
in Schedule 2.12, and (iii) pays the Obligations (other than the outstanding
Hedge Obligations, which shall be paid in accordance with the applicable Hedge
Agreement) in full. Each such termination or prepayment shall be irrevocable.
(b)    The applicable termination fee and prepayment fee set forth in Schedule
2.12 shall be presumed to be the amount of damages sustained by Lender as a
result of an early termination or prepayment, as applicable, and Borrower agrees
that it is reasonable under the circumstances currently existing (including the
borrowings that are reasonably expected by Borrower hereunder and the interest,
fees and other charges that are reasonably expected to be received by Lender
hereunder). In addition, Lender shall be entitled to such early termination fee
upon the occurrence of any Event of Default described in Sections 9.4 and 9.5
hereof, even if Lender does not exercise its right to terminate this Agreement,
but elects, at its option, to provide financing to Borrower or permit the use of
cash collateral during an Insolvency Proceeding. The early termination fee and
prepayment fee, as applicable, provided for in Schedule 2.12 shall be deemed
included in the Obligations.
2.12
Fees. Borrower shall pay to Lender the fees set forth on Schedule 2.12 attached
hereto.

2.13
Letters of Credit.

(a)    Subject to the terms and conditions of this Agreement, upon the request
of Borrower made in accordance herewith, Lender agrees to issue a requested
Letter of Credit for the account of Borrower. By submitting a request to Lender
for the issuance of a Letter of Credit, Borrower shall be deemed to have
requested that Lender issue the requested Letter of Credit. Each request for the
issuance of a Letter of Credit, or the amendment, renewal, or extension of any
outstanding Letter of Credit, shall be irrevocable and shall be made in writing
by an Authorized Person and delivered to Lender via telefacsimile, or other
electronic method of transmission reasonably acceptable to Lender and reasonably
in advance of the requested date of issuance, amendment, renewal, or extension.
Each such request shall be in form and substance reasonably satisfactory to
Lender, and (i) shall specify (A) the amount of such Letter of Credit, (B) the
date of issuance, amendment, renewal, or extension of such Letter of Credit, (C)
the proposed expiration date of such Letter of Credit, (D) the name and address
of the beneficiary of the Letter of Credit, and (E) such other information
(including, the conditions to drawing, and, in the case of an amendment,
renewal, or extension, identification of the Letter of Credit to be so amended,
renewed, or extended) as shall be necessary to prepare, amend, renew, or extend
such Letter of Credit, and (ii) shall be accompanied by such Letter of Credit
Agreements as Lender may request or require, to the extent that such requests or
requirements are consistent with the Letter of Credit Agreements that Lender
generally requests for Letters of Credit in similar circumstances. Lender’s
records of the content of any such request will be conclusive.
(b)    Lender shall have no obligation to issue, amend, renew or extend a Letter
of Credit if, after giving effect to the requested issuance, amendment, renewal,
or extension, the Letter of Credit Usage would exceed the lesser of: (i) the
Borrowing Base at such time less the outstanding amount of Advances at such
time, or (ii) $1,000,000.

6
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








(c)    Lender shall have no obligation to issue a Letter of Credit if (i) any
order, judgment, or decree of any Governmental Authority or arbitrator shall, by
its terms, purport to enjoin or restrain Lender from issuing such Letter of
Credit or any law applicable to Lender or any request or directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over Lender shall prohibit or request that Lender refrain from the issuance of
letters of credit generally or such Letter of Credit in particular, or (ii) the
issuance of such Letter of Credit would violate one or more policies of Lender
applicable to letters of credit generally.
(d)    Each Letter of Credit shall be in form and substance reasonably
acceptable to Lender, including the requirement that the amounts payable
thereunder must be payable in Dollars, and shall expire on a date no more than
12 months after the date of issuance or last renewal of such Letter of Credit,
which date shall be no later than the Maturity Date. If Lender makes a payment
under a Letter of Credit, Borrower shall pay the Lender an amount equal to the
applicable Letter of Credit Disbursement on the Business Day such Letter of
Credit Disbursement is made and, in the absence of such payment, the amount of
the Letter of Credit Disbursement immediately and automatically shall be deemed
to be an Advance hereunder (notwithstanding any failure to satisfy any condition
precedent set forth in Section 4 or this Section 2.13) and, initially, shall
bear interest at the rate then applicable to Advances. If a Letter of Credit
Disbursement is deemed to be an Advance hereunder, Borrower’s obligation to pay
the amount of such Letter of Credit Disbursement to Lender shall be
automatically converted into an obligation to pay Lender such resulting Advance.
(e)    Borrower agrees to indemnify, defend and hold harmless Lender (including
its branches, Affiliates, and correspondents) and each such Person’s respective
directors, officers, employees, attorneys and agents (each, a “Letter of Credit
Related Person”) (to the fullest extent permitted by law) from and against any
and all claims, demands, suits, actions, investigations, proceedings,
liabilities, fines, costs, penalties, and damages, and all reasonable fees and
disbursements of attorneys, experts, or consultants and all other costs and
expenses actually incurred in connection therewith or in connection with the
enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), which may be incurred by or awarded
against any such Letter of Credit Related Person (other than Taxes, which shall
be governed by Section 16) (the “Letter of Credit Indemnified Costs”), and which
arise out of or in connection with, or as a result of: (i) any Letter of Credit
or any pre-advice of its issuance; (ii) any transfer, sale, delivery, surrender
or endorsement of any Drawing Document at any time(s) held by any such Letter of
Credit Related Person in connection with any Letter of Credit; (iii) any action
or proceeding arising out of, or in connection with, any Letter of Credit
(whether administrative, judicial or in connection with arbitration), including
any action or proceeding to compel or restrain any presentation or payment under
any Letter of Credit, or for the wrongful dishonor of, or honoring a
presentation under, any Letter of Credit; (iv) any independent undertakings
issued by the beneficiary of any Letter of Credit; (v) any unauthorized
instruction or request made to Lender in connection with any Letter of Credit or
requested Letter of Credit or error in computer or electronic transmission; (vi)
an adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated; (vii) any third party seeking to enforce the rights
of an applicant, beneficiary, nominated person, transferee, assignee of Letter
of Credit proceeds or holder of an instrument or document; (viii) the fraud,
forgery or illegal action of parties other than the Letter of Credit Related
Person; (ix) Lender’s performance of the obligations of a confirming institution
or entity that wrongfully dishonors a confirmation; or (x) the acts or
omissions, whether rightful or wrongful, of any present or future de jure or de
facto governmental or regulatory authority or cause or event beyond the control
of the Letter of Credit Related Person; in each case, including that resulting
from the Letter of Credit Related Person’s own negligence; provided, however,
that such indemnity shall not be available to any Letter of Credit Related
Person claiming indemnification under clauses (i) through (x) above to the
extent that such Letter of Credit Indemnified Costs may be finally determined in
a final, non-appealable judgment of a court of competent jurisdiction to have
resulted directly from the bad faith, gross negligence or willful misconduct of
the Letter of Credit Related Person claiming indemnity. Borrower hereby agrees
to pay the Letter of Credit Related Person claiming indemnity on demand from
time to time all amounts owing under this Section 2.13(e). If and to the extent
that the obligations of Borrower under this Section 2.13(e) are unenforceable
for any reason, Borrower agrees to make the maximum contribution to the Letter
of Credit Indemnified Costs permissible under applicable law. This
indemnification provision shall survive termination of this Agreement and all
Letters of Credit.
(f)    The liability of Lender (or any other Letter of Credit Related Person)
under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrower that are
caused directly by Lender’s bad faith, gross negligence or willful misconduct in
(i) honoring a presentation under a Letter of Credit that on its face does not
at least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit. Lender
shall be deemed to have acted with due diligence and reasonable care if Lender’s
conduct is in accordance with Standard Letter of Credit Practice or in
accordance with this Agreement. Borrower’s aggregate remedies against Lender and
any Letter of Credit Related Person for wrongfully honoring a presentation under
any Letter of Credit or wrongfully retaining honored Drawing Documents shall in
no event exceed the aggregate amount paid by Borrower to Lender in respect of
the honored presentation in connection with such Letter of Credit under Section
2.13(d), plus interest at the rate then applicable to Advances hereunder.
Borrower shall take action to avoid and mitigate the amount

7
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








of any damages claimed against Lender or any other Letter of Credit Related
Person, including by enforcing its rights against the beneficiaries of the
Letters of Credit. Any claim by Borrower under or in connection with any Letter
of Credit shall be reduced by an amount equal to the sum of (x) the amount (if
any) saved by Borrower as a result of the breach or alleged wrongful conduct
complained of; and (y) the amount (if any) of the loss that would have been
avoided had Borrower taken all reasonable steps to mitigate any loss, and in
case of a claim of wrongful dishonor, by specifically and timely authorizing
Lender to effect a cure.
(a)    Borrower is responsible for preparing or approving the final text of the
Letter of Credit as issued by Lender, irrespective of any assistance Lender may
provide such as drafting or recommending text or by Lender’s use or refusal to
use text submitted by Borrower. Borrower is solely responsible for the
suitability of the Letter of Credit for Borrower’s purposes. With respect to any
Letter of Credit containing an “automatic amendment” to extend the expiration
date of such Letter of Credit, Lender, in its sole and absolute discretion, may
give notice of nonrenewal of such Letter of Credit and, if Borrower does not at
any time want such Letter of Credit to be renewed, Borrower will so notify
Lender at least 15 calendar days before Lender is required to notify the
beneficiary of such Letter of Credit or any advising bank of such nonrenewal
pursuant to the terms of such Letter of Credit.
(b)    Borrower’s reimbursement and payment obligations under this Section 2.13
are absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including: (i) any lack of validity, enforceability or legal effect
of any Letter of Credit or this Agreement or any term or provision therein or
herein; (ii) payment against presentation of any draft, demand or claim for
payment under any Drawing Document that does not comply in whole or in part with
the terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit; (iii) Lender or any of its branches or
Affiliates being the beneficiary of any Letter of Credit; (iv) Lender or any
correspondent honoring a drawing against a Drawing Document up to the amount
available under any Letter of Credit even if such Drawing Document claims an
amount in excess of the amount available under the Letter of Credit; (v) the
existence of any claim, set-off, defense or other right that Borrower or any of
its Subsidiaries may have at any time against any beneficiary, any assignee of
proceeds, Lender or any other Person; (vi) any other event, circumstance or
conduct whatsoever, whether or not similar to any of the foregoing that might,
but for this Section 2.13(h), constitute a legal or equitable defense to or
discharge of, or provide a right of set-off against, Borrower’s or any of its
Subsidiaries’ reimbursement and other payment obligations and liabilities,
arising under, or in connection with, any Letter of Credit, whether against
Lender, the beneficiary or any other Person; or (vii) the fact that any Default
or Event of Default shall have occurred and be continuing; provided, however,
that subject to Section 2.13(f) above, the foregoing shall not release Lender
from such liability to Borrower as may be finally determined in a final,
non-appealable judgment of a court of competent jurisdiction against Lender
following reimbursement or payment of the obligations and liabilities, including
reimbursement and other payment obligations, of Borrower to Lender arising
under, or in connection with, this Section 2.13 or any Letter of Credit.
(c)    Without limiting any other provision of this Agreement, Lender and each
other Letter of Credit Related Person (if applicable) shall not be responsible
to Borrower for, and Lender’s rights and remedies against Borrower and the
obligation of Borrower to reimburse Lender for each drawing under each Letter of
Credit shall not be impaired by: (i) honor of a presentation under any Letter of
Credit that on its face substantially complies with the terms and conditions of
such Letter of Credit, even if the Letter of Credit requires strict compliance
by the beneficiary; (ii) honor of a presentation of any Drawing Document that
appears on its face to have been signed, presented or issued (A) by any
purported successor or transferee of any beneficiary or other Person required to
sign, present or issue such Drawing Document or (B) under a new name of the
beneficiary; (iii) acceptance as a draft of any written or electronic demand or
request for payment under a Letter of Credit, even if nonnegotiable or not in
the form of a draft or notwithstanding any requirement that such draft, demand
or request bear any or adequate reference to the Letter of Credit; (iv) the
identity or authority of any presenter or signer of any Drawing Document or the
form, accuracy, genuineness or legal effect of any Drawing Document (other than
Lender’s determination that such Drawing Document appears on its face
substantially to comply with the terms and conditions of the Letter of Credit);
(v) acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Lender in good faith believes to have been given
by a Person authorized to give such instruction or request; (vi) any errors,
omissions, interruptions or delays in transmission or delivery of any message,
advice or document (regardless of how sent or transmitted) or for errors in
interpretation of technical terms or in translation or any delay in giving or
failing to give notice to Borrower; (vii) any acts, omissions or fraud by, or
the insolvency of, any beneficiary, any nominated person or entity or any other
Person or any breach of contract between any beneficiary and Borrower or any of
the parties to the underlying transaction to which the Letter of Credit relates;
(viii) assertion or waiver of any provision of the ISP or UCP 600 that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place; (ix) payment
to any paying or negotiating bank (designated or permitted by the terms of the
applicable Letter of Credit) claiming that it rightfully honored or is entitled
to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it; (x) acting or failing to act as required or permitted under
Standard Letter of Credit Practice applicable to where Lender has issued,

8
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








confirmed, advised or negotiated such Letter of Credit, as the case may be; (xi)
honor of a presentation after the expiration date of any Letter of Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by Lender if subsequently Lender or any court or other finder of fact
determines such presentation should have been honored; (xii) dishonor of any
presentation that does not strictly comply or that is fraudulent, forged or
otherwise not entitled to honor; or (xiii) honor of a presentation that is
subsequently determined by Lender to have been made in violation of
international, federal, state or local restrictions on the transaction of
business with certain prohibited Persons.
(d)    Borrower acknowledges and agrees that any and all fees, charges, costs,
or commissions in effect from time to time imposed by, and any and all expenses
incurred by, Lender, or by any adviser, confirming institution or entity or
other nominated Person relating to Letters of Credit, at the time of issuance of
any Letter of Credit and upon the occurrence of any other activity with respect
to any Letter of Credit (including transfers, assignment of proceeds,
amendments, drawings, renewals or cancellations), shall be non-refundable Lender
Expenses for purposes of this Agreement and shall be reimbursable immediately by
Borrower to Lender.
(e)    If by reason of (i) any change after the Closing Date in any applicable
law, treaty, rule, or regulation or any change in the interpretation or
application thereof by any Governmental Authority, or (ii) compliance by Lender
with any direction, request, or requirement (irrespective of whether having the
force of law) of any Governmental Authority or monetary authority including,
Regulation D of the Board of Governors as from time to time in effect (and any
successor thereto): (i) any reserve, deposit, or similar requirement is or shall
be imposed or modified in respect of any Letter of Credit issued or caused to be
issued hereunder or hereby, or (ii) there shall be imposed on Lender any other
condition regarding any Letter of Credit, and the result of the foregoing is to
increase, directly or indirectly, the cost to Lender of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Lender may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrower, and Borrower shall pay within 30
days after demand therefor, such amounts as Lender may specify to be necessary
to compensate Lender for such additional cost or reduced receipt, together with
interest on such amount from the date of such demand until payment in full
thereof at the rate then applicable to Advances hereunder; provided, that (A)
Borrower shall not be required to provide any compensation pursuant to this
Section 2.13(k) for any such amounts incurred more than 180 days prior to the
date on which the demand for payment of such amounts is first made to Borrower,
and (B) if an event or circumstance giving rise to such amounts is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof. The determination by Lender of any amount
due pursuant to this Section 2.13(k), as set forth in a certificate setting
forth the calculation thereof in reasonable detail, shall, in the absence of
manifest or demonstrable error, be final and conclusive and binding on all of
the parties hereto.
(f)     Unless otherwise expressly agreed by Lender and Borrower, when a Letter
of Credit is issued, (i) the rules of the ISP and UCP 600 shall apply to each
standby Letter of Credit, and (ii) the rules of UCP 600 shall apply to each
commercial Letter of Credit.
(g)    In the event of a direct conflict between the provisions of this Section
2.13 and any provision contained in any Letter of Credit Agreement, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.13 shall control and
govern.
2.14
Special Provisions Applicable to LIBOR and Daily Three Month LIBOR Interest
Rates.

(a)     Increased Costs.     LIBOR and Daily Three Month LIBOR Interest Rates
may be adjusted by Lender on a prospective basis to take into account any
additional or increased costs to Lender of maintaining or obtaining any
eurodollar deposits or increased costs, in each case, due to changes in
applicable law occurring subsequent to the commencement of the then applicable
Interest Period, including any Changes in Law (including any changes in tax laws
(except changes of general applicability in corporate income tax laws)) and
changes in the reserve requirements imposed by the Board of Governors, which
additional or increased costs would increase the cost of funding or maintaining
loans bearing such interest rates. In any such event, Lender shall give Borrower
notice of such a determination and adjustment, and upon its receipt of the
notice from Lender, Borrower may, by notice to Lender (i) require Lender to
furnish to Borrower a statement setting forth in reasonable detail the basis for
adjusting such interest rates and the method for determining the amount of such
adjustment, or (B) repay the Fixed Rate LIBOR Loans and the Variable Rate LIBOR
Loans with respect to which such adjustment is made (together with any amounts
due under Section 2.3(d)).
(b) Illegality; Impracticability. In the event that (i) any change in market
conditions or any law, regulation, treaty, or directive, or any change therein
or in the interpretation or application thereof make it unlawful or impractical
for Lender to fund or maintain extensions of credit with interest based upon
LIBOR or Daily Three Month LIBOR or to continue such funding or maintaining, or
to determine or charge interest rates based upon LIBOR or Daily Three Month

9
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








LIBOR, (ii) Lender determines that by reasons affecting the London interbank
Eurodollar market, adequate and reasonable means do not exist for ascertaining
LIBOR or Daily Three Month LIBOR, or (iii) Lender determines that the interest
rate based on LIBOR or Daily Three Month LIBOR will not adequately and fairly
reflect the cost to Lender of maintaining or funding Advances or the Term Loan
at the interest rate based upon LIBOR or Daily Three Month LIBOR, Lender shall
give notice of such changed circumstances to Borrower and (i) interest on the
principal amount of such extensions of credit thereafter shall accrue interest
at a rate equal to the Prime Rate plus the Applicable Margin, and (ii) Borrower
shall not be entitled to elect LIBOR or Daily Three Month LIBOR until Lender
determines that it would no longer be unlawful or impractical to do so or that
such increased costs would no longer be applicable.
(c)    No Requirement of Matched Funding. Anything to the contrary contained
herein notwithstanding, Lender is not required actually to acquire eurodollar
deposits to fund or otherwise match fund any Obligation as to which interest
accrues at LIBOR or Daily Three Month LIBOR.


2.15    Capital Requirements. If, after the date hereof, Lender determines that
(i) the adoption of or change in any law, rule, regulation or guideline
regarding capital or reserve requirements for lenders, banks or bank holding
companies, or any change in the interpretation, implementation, or application
thereof by any Governmental Authority charged with the administration thereof,
including those changes resulting from the enactment of the Dodd-Frank Wall
Street Reform and Consumer Protection Act and Basel III, regardless of the date
enacted, adopted or issued, or (ii) compliance by Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy (whether or not having the force of law), has the
effect of reducing the return on Lender’s or such holding company’s capital as a
consequence of Lender’s loan commitments hereunder to a level below that which
such Lender or such holding company could have achieved but for such adoption,
change, or compliance (taking into consideration such Lender’s or such holding
company’s then existing policies with respect to capital adequacy and assuming
the full utilization of such entity’s capital) by any amount deemed by Lender to
be material, then Lender may notify Borrower thereof. Following receipt of such
notice, Borrower agrees to pay Lender on demand the amount of such reduction on
return of capital as and when such reduction is determined, payable within
thirty (30) days after presentation by Lender of a statement of the amount and
setting forth in reasonable detail Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount,
Lender may use any reasonable averaging and attribution methods. Failure or
delay on the part of Lender to demand compensation pursuant to this Section
shall not constitute a waiver of Lender’s right to demand such compensation;
provided that Borrower shall not be required to compensate Lender pursuant to
this Section for any reductions in return incurred more than 180 days prior to
the date that Lender notifies Borrower of such law, rule, regulation or
guideline giving rise to such reductions and of Lender’s intention to claim
compensation therefor; provided further that if such claim arises by reason of
the adoption of or change in any law, rule, regulation or guideline that is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
2.16
Extent of Borrower’s Liability.

(a)    Liability. Borrower agrees that it is liable for, and absolutely and
unconditionally guarantees to Lender the prompt payment and performance of, all
Obligations under this Agreement and all agreements under the Loan Documents.
Borrower agrees that its guaranty obligations hereunder constitute a continuing
guaranty of payment and not of collection, that such obligations shall not be
discharged until cash payment in full of the Obligations, and that such
obligations are absolute and unconditional, irrespective of (i) the genuineness,
validity, regularity, enforceability, subordination or any future modification
of, or change in, any Obligations or Loan Document, or any other document,
instrument or agreement to which Borrower is or may become a party or be bound;
(ii) the absence of any action to enforce this Agreement (including this
Section) or any other Loan Document, or any waiver, consent or indulgence of any
kind by Lender with respect thereto; (iii) the existence, value or condition of,
or failure to perfect any of Lender’s Liens or to preserve rights against, any
security or guaranty for the Obligations or any action, or the absence of any
action, by Lender in respect thereof (including the release of any security or
guaranty); (iv) the insolvency of Borrower; (v) any election by Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (vi) any borrowing or grant of a Lien by Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(vii) the disallowance of any claims of Lender against Borrower for the
repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (viii) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except cash payment in full of all Obligations.
(b)    No Limitation on Liability. Nothing contained in this Section 2.16 shall
limit the liability of Borrower to pay extensions of credit made directly or
indirectly to Borrower, Obligations relating to Letters of Credit issued to
support Borrower’s business, and all accrued interest, fees, expenses and other
related Obligations with respect thereto, for which Borrower shall be primarily
liable for all purposes hereunder.
3.
SECURITY INTEREST.


10
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








3.1    Grant of Security Interest. Borrower hereby unconditionally grants,
assigns, and pledges to Lender for the benefit of Lender and each Bank Product
Provider, to secure payment and performance of the Obligations, a continuing
security interest (hereinafter referred to as the “Security Interest”) in all of
Borrower’s right, title, and interest in and to the Collateral, as security for
the payment and performance of all Obligations. Following a request by Lender,
Borrower shall grant Lender a Lien and security interest in all Commercial Tort
Claims that it may have against any Person. The Security Interest created hereby
secures the payment and performance of the Obligations, whether now existing or
arising hereafter. Without limiting the generality of the foregoing, this
Agreement secures the payment of all amounts which constitute part of the
Obligations and would be owed by Borrower to Lender or any other Bank Product
Provider, but for the fact that they are unenforceable or not allowable (in
whole or in part) as a claim in an Insolvency Proceeding involving Borrower due
to the existence of such Insolvency Proceeding.
3.2    Borrower Remains Liable. Anything herein to the contrary notwithstanding,
(a) Borrower shall remain liable under the contracts and agreements included in
the Collateral to perform all of the duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (b) the exercise by
Lender of any of the rights hereunder shall not release Borrower from any of its
duties or obligations under such contracts and agreements included in the
Collateral, and (c) Lender shall not have any obligation or liability under such
contracts and agreements included in the Collateral by reason of this Agreement,
nor shall Lender be obligated to perform any of the obligations or duties of
Borrower thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.
3.3    Assignment of Insurance. As additional security for the Obligations,
Borrower hereby assigns to Lender for the benefit of Lender and each Bank
Product Provider all rights of Borrower under every policy of insurance covering
the Collateral and all other assets and property of Borrower and all business
records and other documents relating to it, and all monies (including proceeds
and refunds) that may be payable under any policy in the event of any loss under
any such policy in excess of $750,000, and Borrower hereby directs the issuer of
each policy to pay all such monies directly and solely to Lender. At any time
after the occurrence and continuation of a Default or an Event of Default,
Lender may (but need not), in Lender’s or Borrower’s name, execute and deliver
proofs of claim, receive payment of proceeds and endorse checks and other
instruments representing payment of the policy of insurance, and adjust,
litigate, compromise or release claims against the issuer of any policy. All
such monies received by Lender upon any such loss under any such policy, or
received as payment of any award or compensation for condemnation or taking by
eminent domain, shall be delivered to Lender and held by Lender in a separate
Deposit Account for disbursement to Borrower and, provided no Default or Event
of Default has occurred or is continuing, Lender shall disburse such monies to
Borrower, which Borrower hereby covenants and agrees to reinvest or commit to
reinvest in replacement assets or other assets useful in the business of
Borrower within 180 days after the date on which Lender makes such proceeds
available to Borrower, and any amount not so invested by Borrower (or committed
to be invested by Borrower) within such 180-day period shall be repaid to Lender
and applied to the Obligations in accordance with Section 2.4(d). Upon the
occurrence and continuation of a Default or an Event of Default, any monies
received under any insurance policy assigned to Lender, other than liability
insurance policies, or received as payment of any award or compensation for
condemnation or taking by eminent domain, shall be paid to Lender and, as
determined by Lender in its sole discretion, either be applied to prepayment of
the Obligations or disbursed to Borrower under payment terms reasonably
satisfactory to Lender for application to the cost of repairs, replacements, or
restorations of the affected Collateral which shall be effected with reasonable
promptness and shall be of a value at least equal to the value of the items or
property destroyed.
3.4    Financing Statements. Borrower authorizes Lender to file financing
statements describing Collateral to perfect Lender’s and each Bank Product
Provider’s Security Interest in the Collateral, and Lender may describe the
Collateral as “all personal property” or “all assets” or describe specific items
of Collateral including without limitation any Commercial Tort Claims. All
financing statements filed before the date of this Agreement to perfect the
Security Interest were authorized by Borrower and are hereby ratified.
4.
CONDITIONS.

4.1
Conditions Precedent to the Initial Extension of Credit. The obligation of
Lender to make the initial extension of credit provided for hereunder is subject
to the fulfillment, to the satisfaction of Lender, of each of the conditions
precedent set forth on Exhibit B.

4.2    Conditions Precedent to all Extensions of Credit. The obligation of
Lender to make any Advances hereunder (or to extend any other credit hereunder)
at any time shall be subject to the following conditions precedent:
(a)    the representations and warranties of Borrower or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality

11
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








in the text thereof) on and as of the date of such extension of credit, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall continue to be true and correct as of
such earlier date); and
(b)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof.
Any request for an extension of credit shall be deemed to be a representation by
Borrower that the statements set forth in this Section 4.2 are correct as of the
time of such request and if such extension of credit is a request for an Advance
or a Letter of Credit, sufficient Availability exists for such Advance or Letter
of Credit pursuant to Section 2.1(a) and Section 2.13.
4.3    Conditions Subsequent. The obligation of Lender to continue to make
Advances (or otherwise extend credit hereunder) is subject to the fulfillment,
on or before the date applicable thereto, of the conditions subsequent set forth
on Exhibit C (the failure by Borrower to so perform or cause to be performed
such conditions subsequent as and when required by the terms thereof, shall
constitute an Event of Default).
5.
REPRESENTATIONS AND WARRANTIES.

In order to induce Lender to enter into this Agreement, Borrower makes the
representations and warranties to Lender set forth on Exhibit D. Each of such
representations and warranties shall be true, correct, and complete, in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the Closing Date, and shall
be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the date of the making of each Advance or other extension of
credit made thereafter, as though made on and as of the date of such Advance or
other extension of credit (except to the extent that such representations and
warranties relate solely to an earlier date in which case such representations
and warranties shall continue to be true and correct as of such earlier date)
and such representations and warranties shall survive the execution and delivery
of this Agreement.
6.
AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the commitments
of Lender hereunder to provide any further extensions of credit and payment in
full of the Obligations, Borrower shall, and shall cause its Subsidiaries to,
comply with each of the following:
6.1    Financial Statements, Reports, Certificates. Deliver to Lender copies of
each of the financial statements, reports, and other items set forth on Schedule
6.1 no later than the times specified therein. In addition, Borrower agrees that
no Subsidiary of Borrower will have a fiscal year different from that of
Borrower. Borrower agrees to maintain a system of accounting that enables
Borrower to produce financial statements in accordance with GAAP. Borrower shall
also (a) keep a reporting system that shows all additions, sales, claims,
returns, and allowances with respect to the sales of Borrower and its
Subsidiaries, and (b) maintain its billing systems/practices substantially as in
effect as of the Closing Date and shall only make material modifications
following prior notice to Lender.
6.2    Collateral Reporting. Provide Lender with each of the reports set forth
on Schedule 6.2 at the times specified therein. In addition, Borrower agrees to
use commercially reasonable efforts in cooperation with Lender to facilitate and
implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth on such Schedule.
6.3    Existence. Except as otherwise permitted under Section 7.3 or Section
7.4, at all times maintain and preserve in full force and effect (a) its
existence (including being in good standing in its jurisdiction of organization)
and (b) all rights and franchises, licenses and permits material to its
business; provided, however, that neither Borrower nor any of its Subsidiaries
shall be required to preserve any such right or franchise, licenses or permits
if such Person’s board of directors (or similar governing body) shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of such Person, and that the loss thereof is not disadvantageous in any
material respect to such Person or to the Lender; provided that Borrower deliver
at least ten (10) days’ prior, written notice to Lender of the election of
Borrower or such Subsidiary not to preserve any such right or franchise, license
or permit.
6.4    Maintenance of Properties. Maintain and preserve all of its assets that
are necessary or useful in the proper conduct of its business in good working
order and condition, ordinary wear, tear and casualty excepted and Permitted

12
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








Dispositions excepted (and except where the failure to so maintain and preserve
such assets could not reasonably be expected to result in a Material Adverse
Change), and comply with the material provisions of all material leases to which
it is a party as lessee, so as to prevent the loss or forfeiture thereof, unless
such provisions are the subject of a Permitted Protest, and except where failure
to do so could not reasonably be expected to result in a Material Adverse
Change.
6.5
Taxes.

(a)    Cause all assessments and taxes imposed, levied, or assessed against
Borrower or its Subsidiaries, or any of their respective assets or in respect of
any of their respective income, businesses, or franchises to be paid in full,
before delinquency or before the expiration of any extension period, except to
the extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest and so long as, in the case of an assessment or tax that has
or may become a Lien against any of the Collateral, (i) such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such assessment or tax, (ii) such Lien secures an assessment or tax not
in excess of $100,000 during any fiscal year, and (iii) Lender has imposed a
Reserve in the amount of such assesment or tax in the Borrowing Base.
(b)    Make timely payment or deposit of all tax payments and withholding taxes
required of it and them by applicable laws, including those laws concerning
F.I.C.A., F.U.T.A., state disability, and local, state, and federal income
taxes, and will, upon request, furnish Lender with proof reasonably satisfactory
to Lender indicating that Borrower and its Subsidiaries have made such payments
or deposits.
6.6
Insurance. At Borrower’s expense, maintain insurance with respect to Borrower’s
and its Subsidiaries’ assets wherever located, covering liabilities, losses or
damages as are customarily insured against by other Persons engaged in the same
or similar businesses. Borrower also shall maintain, with respect to itself and
each of its Subsidiaries, general liability insurance, flood insurance for
Collateral located in a flood plain, product liability insurance, directors’ and
officers’ liability insurance, fiduciary liability insurance, and employment
practices liability insurance, as well as insurance against larceny,
embezzlement, and criminal misappropriation. All such policies of insurance
shall be with financially sound and reputable insurance companies acceptable to
Lender in its Permitted Discretion and in such amounts as is carried generally
in accordance with sound business practice by companies in similar businesses
similarly situated and located and in any event in amount, adequacy and scope
satisfactory to Lender in its Permitted Discretion. All property insurance
policies covering the Collateral are to be made payable to Lender for the
benefit of Lender, as its interests may appear, in case of loss, pursuant to a
lender loss payable endorsement acceptable to Lender and are to contain such
other provisions as Lender may reasonably require to fully protect the Lender’s
interest in the Collateral and to any payments to be made under such policies.
Such evidence of property and general liability insurance shall be delivered to
Lender, with the lender loss payable endorsements (but only in respect of
Collateral) and additional insured endorsements (with respect to general
liability coverage) in favor of Lender and shall provide for not less than 30
days’ (10 days’ in the case of non-payment) prior, written notice to Lender of
the exercise of any right of cancellation. If Borrower fails to maintain such
insurance, Lender may arrange for such insurance, but at Borrower’s expense and
without any responsibility on Lender’s part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims. Borrower shall give Lender, in good faith and as soon as
is reasonably practicable for Borrower, notice of any loss exceeding $750,000
covered by Borrower’s casualty insurance. Upon the occurrence and during the
continuation of an Event of Default, Lender shall have the sole right to file
claims under any property and general liability insurance policies in respect of
the Collateral, to receive and give acquittance for any payments that may be
payable thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.

6.7    Inspections, Exams, Collateral Exams and Appraisals. Subject to the
limitations set forth on Schedule 2.12, Permit Lender and each of Lender’s duly
authorized representatives to visit any of its properties and inspect any of its
assets or books and records, to conduct inspections, exams and appraisals of the
Collateral, to examine and make copies of its books and records, and to discuss
its affairs, finances, and accounts with, and to be advised as to the same by,
its officers and employees at such reasonable times during normal business hours
and intervals as Lender may designate and, so long as no Default or Event of
Default exists, with reasonable, prior notice to Borrower.
6.8    Account Verification. Permit Lender, in Lender's name or in the name of a
nominee of Lender, to verify the validity, amount or any other matter relating
to any Account, by mail, telephone, facsimile transmission or

13
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








otherwise. Further, at the request of Lender, Borrower shall send requests for
verification of Accounts or send notices of assignment of Accounts to Account
Debtors and other obligors.
6.9    Compliance with Laws. Comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, other than
laws, rules, regulations, and orders the non-compliance with which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change.
6.10
Environmental.

(a)    Keep any property either owned or operated by Borrower or any of its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances satisfactory to Lender and in an amount sufficient to satisfy the
obligations or liability evidenced by such Environmental Liens;
(b)    Comply, in all material respects, with Environmental Laws and provide to
Lender documentation of such compliance which Lender reasonably requests;
(c)    Promptly notify Lender of any release of which Borrower has knowledge of
a Hazardous Material in any reportable quantity from or onto property owned or
operated by Borrower or any of its Subsidiaries and take any Remedial Actions
required to abate said release or otherwise to come into compliance, in all
material respects, with applicable Environmental Law; and
(d)    Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Lender with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Borrower or any of its Subsidiaries, (ii) commencement of any Environmental
Action or written notice that an Environmental Action will be filed against
Borrower or any of its Subsidiaries, and (iii) written notice of a violation,
citation, or other administrative order from a Governmental Authority.
6.11
Disclosure Updates.

(a)    Promptly and in no event later than 5 Business Days after obtaining
knowledge thereof or after the occurrence thereof, whichever is earlier, notify
Lender:
(i)    if any written information, exhibit, or report furnished to Lender
contained, at the time it was furnished, any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made. Any
notification pursuant to the foregoing provision will not cure or remedy the
effect of the prior untrue statement of a material fact or omission of any
material fact nor shall any such notification have the effect of amending or
modifying this Agreement or any of the Schedules hereto;
(ii)    of all actions, suits, or proceedings brought by or against Borrower or
any of its Subsidiaries before any court or Governmental Authority which
reasonably could be expected to result in a Material Adverse Change, provided
that, in any event, such notification shall not be later than 10 Business Days
after service of process with respect thereto on Borrower or any of its
Subsidiaries;
(iii)    of any disputes or claims by Borrower’s customers exceeding $175,000
individually or $500,000 in the aggregate during any fiscal year;
(iv)    of any loss or damage to any Collateral or any adverse change in the
Collateral in excess of $750,000; or
(v)    of a violation of any law, rule or regulation, the non-compliance with
which reasonably could be expected to result in a Material Adverse Change.
(b)    Immediately upon obtaining knowledge thereof or after the occurrence
thereof, notify Lender of any event or condition which constitutes a Default or
an Event of Default and provide a statement of the action that Borrower proposes
to take with respect to such Default or Event of Default.

14
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








(c)    Upon request of Lender, Borrower shall deliver to Lender any other
materials, reports, records or information reasonably requested relating to the
operations, business affairs, financial condition of Borrower or its
Subsidiaries or the Collateral.
6.12
Collateral Covenants.

(c)
Possession of Collateral. In the event that any Collateral, including Proceeds,
is evidenced by or consists of Negotiable Collateral, Investment Related
Property, or Chattel Paper, in each case, having an aggregate value or face
amount of $200,000 or more for all such Negotiable Collateral, Investment
Related Property, or Chattel Paper, the Borrower shall promptly (and in any
event within five (5) Business Days after receipt thereof), notify Lender
thereof, and if and to the extent that perfection or priority of Lender’s Liens
is dependent on or enhanced by possession, Borrower, promptly (and in any event
within five (5) Business Days) after request by Lender, shall execute such other
documents and instruments as shall be requested by Lender or, if applicable,
endorse and deliver physical possession of such Negotiable Collateral,
Investment Related Property, or Chattel Paper to Lender, together with such
undated powers (or other relevant document of assignment or transfer acceptable
to Lender) endorsed in blank as shall be requested by Lender, and shall do such
other acts or things deemed necessary by Lender to enhance, perfect and protect
Lender’s Liens therein.

(d)    Chattel Paper.
(i)    Promptly (and in any event within five (5) Business Days) after request
by Lender, Borrower shall take all steps reasonably necessary to grant Lender
control of all electronic Chattel Paper of Borrower in accordance with the Code
and all “transferable records” as that term is defined in Section 16 of the
Uniform Electronic Transaction Act and Section 201 of the federal Electronic
Signatures in Global and National Commerce Act as in effect in any relevant
jurisdiction, to the extent that the individual or aggregate value or face
amount of such electronic Chattel Paper equals or exceeds $200,000; and
(ii)    If Borrower retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby),
promptly upon the request of Lender, such Chattel Paper and instruments shall be
marked with the following legend: “This writing and the obligations evidenced or
secured hereby are subject to the Security Interest of Wells Fargo Bank,
National Association, as Lender”.
(e)
Control Agreements.

(i)    Except to the extent otherwise provided by Sections 6.12(j)(iii) and
7.11, Borrower shall obtain a Control Agreement, from each bank (other than
Lender) maintaining a Deposit Account for Borrower;
(ii)    Except to the extent otherwise provided by Sections 6.12(j)(iii) and
7.11, Borrower shall obtain a Control Agreement, from each issuer of
uncertificated securities, securities intermediary, or commodities intermediary
issuing or holding any financial assets or commodities to or for Borrower; and
(iii)    Except to the extent otherwise provided by Sections 6.12(j)(iii) and
7.11, Borrower shall cause Lender to obtain “control”, as such term is defined
in the Code, with respect to all of Borrower’s investment property.
(f)    Letter-of-Credit Rights. If the Borrower is or becomes the beneficiary of
letters of credit having a face amount or value of $200,000 or more in the
aggregate, then Borrower shall promptly (and in any event within five (5)
Business Days after becoming a beneficiary), notify Lender thereof and, promptly
(and in any event within five (5) Business Days) after request by Lender, enter
into a tri-party agreement with Lender and the issuer or confirming bank with
respect to letter-of-credit rights assigning such letter-of-credit rights to
Lender and directing all payments thereunder to the Collection Account unless
otherwise directed by Lender, all in form and substance satisfactory to Lender
in its Permitted Discretion.
(g)    Commercial Tort Claims. If the Borrower obtains Commercial Tort Claims
having a value, or involving an asserted claim, in the amount of $200,000 or
more in the aggregate for all Commercial Tort Claims, then

15
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








Borrower shall promptly (and in any event within five (5) Business Days of
obtaining such Commercial Tort Claim), notify Lender upon incurring or otherwise
obtaining such Commercial Tort Claims and, promptly (and in any event within
five (5) Business Days) after request by Lender, amend Schedule 5.6(d) to the
Information Certificate to describe such Commercial Tort Claims in a manner that
reasonably identifies such Commercial Tort Claims and which is otherwise
reasonably satisfactory to Lender, and hereby authorizes the filing of
additional financing statements or amendments to existing financing statements
describing such Commercial Tort Claims, and agrees to do such other acts or
things deemed necessary or desirable by Lender to give Lender a first priority,
perfected security interest in any such Commercial Tort Claim, which Commercial
Tort Claim shall not be subject to any other Liens;
(h)    Government Contracts. Other than Accounts and Chattel Paper the aggregate
value of which does not at any one time exceed $200,000, if any Account or
Chattel Paper of Borrower arises out of a contract or contracts with the United
States of America or any State or any department, agency, or instrumentality
thereof, Borrower shall promptly (and in any event within five (5) Business Days
of the creation thereof) notify Lender thereof and, promptly (and in any event
within five (5) Business Days) after request by Lender, execute any instruments
or take any steps reasonably required by Lender in order that all moneys due or
to become due under such contract or contracts shall be assigned to Lender in
its Permitted Discretion, for the benefit of Lender and each Bank Product
Provider, and shall provide written notice thereof under the Assignment of
Claims Act or other applicable law.
(i)    Intellectual Property.
(i)    Upon the request of Lender, in order to facilitate filings with the PTO
and the United States Copyright Office, Borrower shall execute and deliver to
Lender one or more Copyright Security Agreements or Patent and Trademark
Security Agreements to further evidence Lender’s Lien on Borrower’s Patents,
Trademarks, or Copyrights, and the General Intangibles of Borrower relating
thereto or represented thereby;
(ii)    Borrower shall have the duty, with respect to Intellectual Property that
is necessary in the conduct of Borrower’s business, to protect and diligently
enforce and defend at Borrower’s expense its Intellectual Property, including
(A) to diligently enforce and defend, including promptly suing for infringement,
misappropriation, or dilution and to recover any and all damages for such
infringement, misappropriation, or dilution, and filing for opposition,
interference, and cancellation against conflicting Intellectual Property rights
of any Person, (B) to prosecute diligently any trademark application or service
mark application that is part of the Trademarks pending as of the date hereof or
hereafter, (C) to prosecute diligently any patent application that is part of
the Patents pending as of the date hereof or hereafter, (D) to take all
reasonable and necessary action to preserve and maintain all of Borrower’s
Trademarks, Patents, Copyrights, Intellectual Property Licenses, and its rights
therein, including paying all maintenance fees and filing of applications for
renewal, affidavits of use, and affidavits of noncontestability, and (E) to
require all employees, consultants, and contractors of Borrower who were
involved in the creation or development of such Intellectual Property to sign
agreements containing assignment to Borrower of Intellectual Property rights
created or developed and obligations of confidentiality. Borrower shall not
abandon any Intellectual Property or Intellectual Property License that is
necessary in the conduct of Borrower’s business. Borrower shall take the steps
described in this Section 6.12(g)(ii) with respect to all new or acquired
Intellectual Property to which it or any of its Subsidiaries is now or later
becomes entitled that is necessary in the conduct of Borrower’s or such
Subsidiary’s business;
(iii)    Borrower acknowledges and agrees that Lender shall have no duties with
respect to any Intellectual Property or Intellectual Property Licenses of
Borrower. Without limiting the generality of this Section 6.12(g)(iii), Borrower
acknowledges and agrees that Lender shall not be under any obligation to take
any steps necessary to preserve rights in the Collateral consisting of
Intellectual Property or Intellectual Property Licenses against any other
Person, but Lender may do so at its option from and after the occurrence and
during the continuance of an Event of Default, and all reasonable out-of-pocket
expenses incurred in connection therewith (including reasonable fees and
expenses of attorneys and other professionals) shall be for the sole account of
Borrower and shall be chargeable to the Loan Account;
(iv)    Borrower shall promptly file an application with the United States
Copyright Office for any Copyright that has not been registered with the United
States Copyright Office if such Copyright is necessary in connection with the
conduct of Borrower’s business. Any expenses incurred in connection with the
foregoing shall be borne by the Borrower; and
(v)    Borrower shall not enter into any material Intellectual Property License
to receive any license or rights in any Intellectual Property of any other
Person unless Borrower has used commercially reasonable efforts to permit the
assignment of or grant of a Lien in such Intellectual Property License (and all
rights of Borrower thereunder) to Lender (and any transferees of Lender).

16
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








(j)    Investment Related Property.
(i)    Upon the occurrence and during the continuation of an Event of Default,
following the request of Lender, all sums of money and property paid or
distributed in respect of the Investment Related Property that are received by
Borrower shall be held by Borrower in trust for the benefit of Lender segregated
from Borrower’s other property, and Borrower shall deliver it promptly to Lender
in the exact form received; and
(ii)    Borrower shall cooperate with Lender in obtaining all necessary
approvals and making all necessary filings under federal, state, local, or
foreign law to effect the perfection of the Security Interest on the Investment
Related Property or to effect any sale or transfer thereof.
(k)    Real Property; Fixtures. Upon the acquisition by Borrower of any fee
interest in Real Property, Borrower will promptly (and in any event within five
(5) Business Days of acquisition) notify Lender of the acquisition of such Real
Property and will grant to Lender a first priority (subject to Permitted Liens)
Mortgage on each fee interest in Real Property now or hereafter owned by
Borrower, which Real Property shall not be subject to any other Liens except
Permitted Liens, and shall deliver such other documentation and opinions, in
form and substance satisfactory to Lender, in connection with the grant of such
Mortgage as Lender shall request in its Permitted Discretion, including
appraisals, title insurance policies and endorsements, surveys, financing
statements, fixture filings, flood insurance, flood insurance certifications and
environmental audits and Borrower shall pay all recording costs, mortgage
registration taxes, intangible taxes and other fees and costs (including
reasonable attorneys fees and expenses) incurred in connection therewith. All
such appraisals, title insurance policies and endorsements, environmental audits
and surveys shall be prepared or issued by parties reasonably acceptable to
Lender. To the extent permitted by applicable law, all of the Collateral shall
remain personal property regardless of the manner of its attachment or
affixation to real property.
(l)
Controlled Accounts.

(i)    Within 90 days following the Closing Date (the “Cash Management
Transition Period”), Borrower shall establish and maintain at Lender all of
Borrower’s primary Cash Management Services, including Deposit Accounts and
lockbox services. Such Cash Management Services maintained by Borrower shall be
of a type and on terms reasonably satisfactory to Lender;
(ii)    Until such time as the Borrower has established all of its primary Cash
Management Services with Lender, during the Cash Management Transition Period,
Borrower shall maintain Cash Management Services of a type and on terms
reasonably satisfactory to Lender at one or more of the banks set forth on
Schedule 6.12(j) to the Information Certificate (each a “Controlled Account
Bank”), and shall deposit or cause to be deposited promptly, and in any event no
later than the first Business Day after the date of receipt thereof in any such
Deposit Account maintained at any such Controlled Account Bank (each, a
“Controlled Account”), all of Borrower’s Collections (including those sent
directly by their Account Debtors to Borrower or to a Subsidiary of Borrower)
into the Collection Account; and
(iii)    Unless such requirement is waived by Lender, in writing, during the
Cash Management Transition Period, Borrower shall maintain Control Agreements
with the applicable Controlled Account Bank, in form and substance reasonably
acceptable to Lender. Each such Control Agreement shall provide, among other
things, that (A) the Controlled Account Bank will comply with any instructions
originated by Lender directing the disposition of the collected funds in such
Controlled Account without further consent by Borrower, (B) the Controlled
Account Bank waives, subordinates, or agrees not to exercise any rights of
setoff or recoupment or any other claim against the applicable Controlled
Account other than for payment of its service fees and other charges directly
related to the administration of such Controlled Account and for returned checks
or other items of payment, and (C) the Controlled Account Bank will forward, by
daily standing wire transfer, all amounts in the applicable Controlled Account
to the Collection Account or such other account as directed by Lender.
(m)    Titled Vehicles. On or before the Closing Date, and thereafter, upon each
acquisition by Borrower of a titled vehicle that is not financed pursuant to
Permitted Purchase Money Indebtedness, Borrower shall deliver to Lender, or
Lender’s written designee, an original certificate of title for each titled
vehicle owned by Borrower, together with a signed vehicle title application
naming Lender as first lien holder (or a limited power of attorney executed in
blank, permitting Lender, or its designee, to do the same) with respect to such
titled vehicle and will cause to be filed, or cooperate in all respects with the
filing of, such certificates of title (with the Lender’s Lien noted thereon) in
the appropriate state titled vehicle filing office.

17
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








(n)    Deposit Accounts; Securities Accounts. Unless Lender agrees otherwise in
writing, Borrower agrees not to withdraw any funds from any Deposit Account or
Securities Account pledged to Lender pursuant to this Agreement except for the
Designated Account, the Segregated Account, the BONY Account, and any Deposit
Accounts identified on Schedule 5.15 to the Information Certificate which are
specifically and exclusively used for or in connection with payroll, payroll
taxes and other employee wage and benefit payments to or for employees of
Borrower or any of its Subsidiaries, and offsets for the Regions Bank LC;
provided, that Borrower shall only be permitted to withdraw funds from the
Segregated Account so long as, as of any date of determination, (1) such funds
are used solely for the payment of interest on the Senior Secured Bonds, and (2)
the amount in the Segregated Account does not, as of such date of determination,
exceed $15,000,000; and provided, further, that as of any date of determination,
Borrower shall not permit the BONY Account to hold funds in excess of $20,000,
or such greater amount as may be consented to in writing by Lender from time to
time in order for Borrower to comply with the terms and conditions of the Senior
Secured Bonds (other than with respect to Borrower’s obligation to make interest
and other similar payments with respect to such Senior Secured Bonds to the
holders thereof); and provided, further, that to the extent that Borrower fails
to obtain a Control Agreement with respect to the Global Hunter Securities
Account, Borrower shall not permit, as of any date of determination, the Global
Hunter Securities Account to hold funds in excess of the amount Borrower may use
pursuant to the terms and conditions hereof (including, without limitation,
Section 7.11) to make Permitted Investments of the type described in clause
(f)(ii) of the definition thereof for the thirty day period beginning on such
date of determination. The foregoing references to the ability of Borrower to
withdraw funds from any such Deposit Account (including, without limitation, the
Segregated Account) or Securities Account shall not be deemed to limit or in any
manner be a waiver of Lender’s rights, as holder of a first-priority perfected
security interest in each such Deposit Account (including, without limitation,
the Segregated Account) or Securities Account to exercise its rights and
remedies against any such Deposit Account (including, without limitation, the
Segregated Account) or Securities Account (subject to the Intercreditor
Agreement, if applicable), including, without limitation, the right to apply
funds in each such Deposit Account (including, without limitation, the
Segregated Account) or Securities Account to payment of all or any portion of
the Obligations then due and payable (whether by virtue of acceleration,
commencement of a bankruptcy proceeding or otherwise) during the existence and
continuation of any Event of Default or as otherwise may be permitted under
applicable law and the Loan Documents.
(o)    Segregated Account. Unless Lender otherwise agrees in writing, Borrower
agrees (i) not to cause or permit the amount on deposit in the Segregated
Account, in good funds, to exceed $15,000,000 at any time, (ii) not to pledge,
hypothecate, assign, or transfer any of Borrower’s interest in and to the
Segregated Account, to any other Person other than Lender or the Indenture
Collateral Agent, and (iii) to maintain the Segregated Account with Lender, at
all times.
6.13
Material Contracts. (a) Within forty-five (45) days after the last day of each
fiscal quarter of Borrower, provide Lender with a summary of each Material
Contract entered into by Borrower during such fiscal quarter, and (b) at the
request of Lender, a copy of (i) each Material Contract entered into by Borrower
during such fiscal quarter, and (ii) each material amendment or modification of
any Material Contract entered into by Borrower during such fiscal quarter. At
the request of Lender, Borrower shall also provide to Lender, a “no-offset”
letter in form and substance reasonably acceptable to Lender from each customer
of Borrower which is a party to any Material Contract. Borrower shall maintain
all Material Contracts in full force and effect and shall not default in the
payment or performance of any obligations thereunder. Additionally, Borrower
hereby agrees (x) that Lender has requested that Borrower obtain a no-offset
letter from each customer of Borrower that is a party to a Material Contract,
(y) to use best efforts to obtain a no-offset letter from each such customer, or
amend or supplement each Material Contract to which any such customer is a party
and in existence as of the Closing Date to abrogate such customer’s right to
offset amounts owed to it by Borrower against amounts owed by such customer to
Borrower (except for the Material Contract to which Antero Resources is
Borrower’s customer, delivered to Lender prior to the Closing Date), and (z) to
use best efforts to ensure that each Material Contract entered into by Borrower
after the Closing Date be devoid of any offset language in favor of any such
customer party to such Material Contract.

6.14    Location of Inventory, Equipment and Books. Keep the Inventory and
Equipment (other than vehicles and Equipment out for repair) and Books of
Borrower and each of its Subsidiaries only at the locations identified on
Schedule 5.29 to the Information Certificate or at job sites in the ordinary
course of Borrower’s business, and keep the chief executive office of Borrower
and each of its Subsidiaries only at the locations identified on Schedule 5.6(b)
to the Information Certificate; provided, however, that Borrower may amend
Schedule 5.29 to the Information Certificate so long as such amendment occurs by
written notice to Lender not less than ten (10) days prior to the date on which
such Inventory, Equipment or Books are moved to such new location, and so long
as, at the time of such written notification, Borrower or the applicable
Subsidiary provides Lender a Collateral Access Agreement with respect thereto if
such location is not owned by Borrower.

18
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








6.15
Further Assurances.

(a)    At any time upon the reasonable request of Lender, execute or deliver to
Lender any and all financing statements, fixture filings, security agreements,
pledges, assignments, endorsements of certificates of title, mortgages, deeds of
trust, opinions of counsel, and all other documents (the “Additional Documents”)
that Lender may reasonably request and in form and substance reasonably
satisfactory to Lender, to create, perfect, and continue perfection or to better
perfect Lender’s Liens in all of the assets of Borrower (whether now owned or
hereafter arising or acquired, tangible or intangible, real or personal), to
create and perfect Liens in favor of Lender in any Real Property acquired by
Borrower after the Closing Date, and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents. To the
maximum extent permitted by applicable law, if Borrower refuses or fails to
execute or deliver any reasonably requested Additional Documents, Borrower
hereby authorizes Lender to execute any such Additional Documents in the
Borrower’s name, as applicable, and authorizes Lender to file such executed
Additional Documents in any appropriate filing office. In furtherance and not in
limitation of the foregoing, Borrower shall take such actions as Lender may
reasonably request from time to time to ensure that the Obligations are secured
by substantially all of the assets of Borrower.
(b)    Borrower authorizes the filing by Lender of financing or continuation
statements, or amendments thereto, and Borrower will execute and deliver to
Lender such other instruments or notices, as Lender may reasonably request, in
order to perfect and preserve the Security Interest granted or purported to be
granted hereby.
(c)    Borrower authorizes Lender at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments (i)
describing the Collateral as “all personal property of debtor” or “all assets of
debtor” or words of similar effect, (ii) describing the Collateral as being of
equal or lesser scope or with greater detail, or (iii) that contain any
information required by Part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance of such financing statement. Borrower also hereby
ratifies any and all financing statements or amendments previously filed by
Lender in any jurisdiction.
(d)    Borrower acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of Lender, subject to Borrower’s rights under Section 9-509(d)(2) of the
Code.
7.
NEGATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the commitments
of Lender hereunder to provide any further extensions of credit and payment in
full of the Obligations, Borrower will not do, or permit any of its Subsidiaries
to do, any of the following:
7.1    Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.
7.2    Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.
7.3    Restrictions on Fundamental Changes.
(a)    Enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Stock, except for (i) any merger of which
Borrower is the surviving entity, and (ii) any merger between Subsidiaries of
Borrower.
(b)    Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Borrower with nominal assets and nominal liabilities, or (ii)
the liquidation or dissolution of any of Borrower’s wholly-owned Subsidiaries so
long as all of the assets (including any interest in any Stock) of such
liquidating or dissolving Subsidiary are transferred to Borrower.
(c)    Suspend or cease operation of a substantial portion of its or their
business, except as permitted pursuant to Sections 7.3(a) or (b) above or in
connection with the transactions permitted pursuant to Section 7.4.

19
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








(d)    Form or acquire any direct or indirect Subsidiary.
7.4    Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 7.3 or 7.12, sell, assign (by operation of law
or otherwise) or otherwise dispose of, or grant any option with respect to, any
of the Collateral or any other asset except as expressly permitted by this
Agreement. Lender shall not be deemed to have consented to any sale or other
disposition of any of the Collateral or any other asset except as expressly
permitted in this Agreement or the other Loan Documents.
7.5    Change Name. Change the name, organizational identification number, state
of organization, organizational identity or “location” for purposes of Section
9-307 of the Code of Borrower or any of its Subsidiaries.
7.6    Nature of Business. Make any change in the nature of its or their
businesses as conducted on the date of this Agreement that are not reasonably
related to the conduct of such business activities; provided, however, that the
foregoing shall not prevent Borrower or any of its Subsidiaries from engaging in
any business that is reasonably related or ancillary to its business.
7.7
Prepayments and Amendments.

(a)    Except to the extent required in connection with an Excess Cash Offer
under the Indenture, and as permitted in accordance with the terms and
conditions of the Intercreditor Agreement, or in connection with Refinancing
Indebtedness permitted by Section 7.1,
(i)    optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Borrower or any of its Subsidiaries, other than the Obligations
in accordance with this Agreement or a Bank Product Agreement, or
(ii)    make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or
(b)
Directly or indirectly, amend, modify, or change in any material respect, any of
the terms or provisions of

(i)    any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness other than (A) the Obligations
in accordance with this Agreement or a Bank Product Agreement, (B) the Indenture
(except as otherwise prohibited pursuant to Section 7.7(b)(ii) below), and (C)
Indebtedness permitted under clauses (c), (e) and (f)-(k) of the definition of
Permitted Indebtedness;
(ii)    any Material Contract except to the extent that such amendment,
modification, or change could not, individually or in the aggregate, reasonably
be expected to be materially adverse to the interests of Lender; or
(iii)    the Governing Documents of Borrower or any of its Subsidiaries if the
effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of Lender.
7.8    Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control.
7.9    Restricted Junior Payments. Make any Restricted Junior Payment, other
than (a) so long as it is permitted by law, and so long as Borrower is a
“pass-through” tax entity for United States federal income tax purposes,
Borrower may declare and pay Pass-Through Tax Liabilities, net of any prior year
loss carry-forwards, (b) Restricted Junior Payments to Borrower’s Subsidiaries
that are Guarantors, (c) unless a Default or an Event of Default has occurred or
is continuing, or would result therefrom, Borrower may repurchase its Stock that
is owned by former officers, directors or employees (or the estate thereof) of
Borrower or its Subsidiaries in connection with their resignation, termination
or severance of employment in an aggregate amount not to exceed $100,000 during
any fiscal year, (d) unless a Default or an Event of Default has occurred or is
continuing, or would result therefrom, Borrower may redeem, repurchase, retire
or otherwise acquire any of its Stock upon or in connection with the exercise or
vesting of options or restricted Stock (granted pursuant to any option plan or
incentive compensation plan of Borrower, if such Stock constitutes all or a
portion of the

20
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








exercise price or is surrendered (or deemed surrendered) in connection with
satisfying any income tax obligation incurred in connection with such exercise
or vesting and so long as no payments are made in cash or other property in
connection therewith, (e) unless a Default or an Event of Default has occurred
or is continuing, or would result therefrom, Borrower may redeem, repurchase,
retire or otherwise acquire any of its Stock upon the exercise of warrants
(including the Warrants) described on Schedule 5.2(b) to the Information
Certificate if such Stock constitutes all or a portion of the exercise price or
is surrendered (or deemed surrendered) in connection with satisfying any income
tax obligation incurred in connection with such exercise and so long as no
payments are made in cash or other property in connection therewith, and
(f) unless a Default or an Event of Default has occurred or is continuing, or
would result therefrom, Borrower may make cash payments solely in lieu of the
issuance of fractional shares in connection with the exercise of warrants
(including the Warrants), Stock options, restricted Stock or other securities
convertible into or exchangeable for Stock of Borrower; provided that any such
cash payment shall not be for the purpose of evading the limitations of this
Section 7.9 to officers, directors and employees in respect of phantom Stock.
7.10
Accounting Methods. Modify or change its fiscal year or its method of accounting
(other than as may be required to conform to GAAP).

7.11
Investments; Controlled Investments.

(p)    Except for Permitted Investments, directly or indirectly, make or acquire
any Investment or incur any liabilities (including contingent obligations) for
or in connection with any Investment.
(q)    Other than (i) an aggregate amount of not more than $100,000 at any one
time, in the case of Borrower and its Subsidiaries, (ii) subject to Sections
6.12(l) and (m), amounts deposited into the Segregated Account, and (iii)
amounts deposited into Deposit Accounts or Securities Accounts identified on
Schedule 5.15 to the Information Certificate which are specially and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for employees of Borrower or any of its Subsidiaries, offsets for the Regions
Bank LC, and, subject to Section 6.12(l), the BONY Account, and the Global
Hunter Securities Account, as applicable, make, acquire, or permit to exist
Permitted Investments consisting of cash, Cash Equivalents, or amounts credited
to Deposit Accounts or Securities Accounts unless Borrower or its Subsidiaries,
as applicable, and the applicable bank (or as permitted solely pursuant to
Section 6.12(j)) or securities intermediary have entered into Control Agreements
with Lender governing such Permitted Investments in order to perfect (and
further establish) Lender’s Liens in such Permitted Investments; provided, that
to the extent that Borrower is unable to obtain a Control Agreement with respect
to the Global Hunter Securities Account, such requirement of a Control Agreement
shall not apply to thereto (and only thereto). Except as provided in Section
6.12(j) and Sections 7.11(b)(i), and (ii), Borrower shall not, and shall not
permit its Subsidiaries to, establish or maintain any Deposit Account or
Securities Account with a banking institution other than Lender.
7.12
Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any transaction with any Affiliate of Borrower, or any of Borrower’s
Subsidiaries except for:

(a)    transactions contemplated by the Loan Documents or transactions (other
than the payment of management, consulting, monitoring, or advisory fees) with
any Affiliates of Borrower in the ordinary course of Borrower’s business,
consistent with past practices and undertaken in good faith, upon fair and
reasonable terms fully disclosed to Lender and no less favorable than would be
obtained in a comparable arm’s length transaction with a non-Affiliate;
(b)    so long as it has been approved by Borrower’s Board of Directors in
accordance with applicable law, any customary indemnities provided for the
benefit of directors (or comparable managers) of Borrower;
(c)    so long as it has been approved by Borrower’s Board of Directors in
accordance with applicable law, the payment of reasonable compensation,
severance, or employee benefit arrangements to employees, officers, and outside
directors of Borrower and its Subsidiaries in the ordinary course of business
and consistent with industry practice;
(d)    the transactions contemplated by the Indenture, the Senior Secured Bonds,
the Warrant Agreement, and Borrower’s LLC Agreement; and
(e)    transactions permitted by Section 7.3, Section 7.9, or Section 7.11.

21
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








7.13
Use of Proceeds. Use the proceeds of any loan made hereunder for any purpose
other than (a) on the Closing Date, to pay fees, costs, and expenses, including
Lender Expenses, incurred in connection with this Agreement, the other Loan
Documents, and the transactions contemplated hereby and thereby, and (b)
thereafter, consistent with the terms and conditions hereof, for general
corporate and working capital purposes for their lawful and permitted purposes
(provided that no part of the proceeds of the loans made to Borrower will be (i)
used to purchase or carry any such Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any such Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System, or (ii) contributed or distributed to
USW Financing for any purpose whatsoever).

7.14    Limitation on Issuance of Stock. Except for the Series A Units and any
other Stock described on Schedule 5.2(b) to the Information Certificate, issue
or sell or enter into any agreement or arrangement for the issuance and sale of
any Prohibited Preferred Stock.
7.15    Consignments. Consign any of its Inventory or sell any of its Inventory
on bill and hold, sale or return, sale on approval, or other conditional terms
of sale, except as set forth on Schedule 7.15 to the Information Certificate.
7.16    Inventory and Equipment with Bailees. Store the Inventory or Equipment
of Borrower or any of its Subsidiaries at any time now or hereafter with a
bailee, warehouseman, or similar party, except as set forth on Schedule 7.16 to
the Information Certificate.
7.17    Intentionally Omitted.
7.18    Limitation on Operations of USW Financing. Permit USW Financing to (a)
own, lease, rent, or otherwise license any assets, or (b) commence any business
operations or otherwise conduct business as a going concern.
8.
FINANCIAL COVENANTS.

8.1    Borrower covenants and agrees that, until termination of all obligations
of Lender to provide extensions of credit hereunder and payment in full of the
Obligations, Borrower will comply with each of the following financial
covenants:
(a)    Fixed Charge Coverage Ratio. Borrower shall maintain a Fixed Charge
Coverage Ratio, measured monthly on a trailing twelve-month basis at the end of
each month, commencing no later than the month ended May 31, 2014, of not less
than 1.0:1.0.
(b)     Liquidity, Gross Availability, and Cash Plus Availability. Borrower
shall be required to maintain (i) Liquidity of at least $5,000,000, (ii) Gross
Availability of at least $1,000,000, and (iii) Cash Plus Availability of at
least $1,000,000, in each case, at all times during the period commencing on
August 1, 2013, through and including the date upon which Borrower has
maintained a Fixed Charge Coverage Ratio of not less than 1.0:1.0 for two
consecutive calendar months. After Borrower has maintained a Fixed Charge
Coverage Ratio of not less than 1.0:1.0 for two consecutive calendar months,
Lender shall not test the covenants set forth in this Section 8.1(b).


9.
EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:
9.1If Borrower fails to pay when due and payable, or when declared due and
payable, all or any portion of the Obligations consisting of principal,
interest, fees, charges or other amounts due Lender or any Bank Product
Provider, reimbursement of Lender Expenses, or other amounts constituting
Obligations (including any portion thereof that accrues after the commencement
of an Insolvency Proceeding, regardless of whether allowed or allowable in whole
or in part as a claim in any such Insolvency Proceeding);
9.2If Borrower or any of its Subsidiaries:
(e)    fails to perform or observe any covenant or other agreement contained in
any of (i) Sections 4.3, 6.1, 6.2, 6.3 (solely if Borrower or any of its
Subsidiaries is not in good standing in its jurisdiction of organization),
6.5(a) (solely with respect to F.I.C.A., F.U.T.A., federal income taxes and any
other taxes or assessments the non-payment of which may result in a Lien having
priority over Lender’s Liens), 6.5(b) 6.6, 6.7 (solely if Borrower or any of its

22
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








Subsidiaries refuses to allow Lender or its representatives or agents to visit
its properties, inspect its assets or books or records, examine and make copies
of its books and records, or discuss its affairs, finances, and accounts with
its officers and employees), 6.8, 6.11, 6.12; 6.13 or 6.14, (ii) Section 7 or
(iii) Section 8;
(f)    fails to perform or observe any covenant or other agreement contained in
any of Sections 6.3 (other than if Borrower is not in good standing in its
jurisdiction of organization), 6.4, 6.5(a) (other than F.I.C.A., F.U.T.A.,
federal income taxes and any other taxes or assessments the non-payment of which
may result in a Lien having priority over Lender’s Liens), 6.7 (other than if
Borrower or any of its Subsidiaries refuses to allow Lender or its
representatives or agents to visit its properties, inspect its assets or books
or records, examine and make copies of its books or records or disclose it
affairs, finances and accounts with its officers and employees), 6.9, 6.10, and
6.15 and such failure continues for a period of 20 days after the earlier of (i)
the date on which such failure shall first become known to or should have been
known by any officer of Borrower or (ii) the date on which written notice
thereof is given to Borrower by Lender; or
(g)    fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is unable to be cured or is the subject of
another provision of this Section 9 (in which event such other provision of this
Section 9 shall govern), and such failure continues for a period of 30 days
after the earlier of (i) the date on which such failure shall first become known
to or should have been known by any officer of Borrower or (ii) the date on
which written notice thereof is given to Borrower by Lender;
9.3If one or more judgments, orders, or awards for the payment of money in an
amount in excess of $500,000 in the aggregate (except to the extent fully
covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against Borrower or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of 45 consecutive days at
any time after the entry of any such judgment, order, or award during which (1)
the same is not discharged, satisfied, vacated, or bonded pending appeal, or (2)
a stay of enforcement thereof is not in effect, or (b) enforcement proceedings
are commenced upon such judgment, order, or award, and a stay of such
enforcement is not in effect;
9.4If an Insolvency Proceeding is commenced by Borrower or any of its
Subsidiaries;
9.5If an Insolvency Proceeding is commenced against Borrower or any of its
Subsidiaries and any of the following events occur: (a) Borrower or such
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, Borrower or its Subsidiary, or (e) an order for
relief shall have been issued or entered therein; provided that Lender shall
have no obligation to provide any extension of credit to Borrower during such 60
calendar day period specified in subsection (c);
9.6If Borrower or any of its Subsidiaries is enjoined, restrained, or in any way
prevented by court order from continuing to conduct all or any material part of
the business affairs of Borrower and its Subsidiaries, taken as a whole;
9.7If there is (a) a default in one or more agreements to which Borrower or any
of its Subsidiaries is a party with one or more third Persons relative to the
Indebtedness of Borrower or such Subsidiary involving an aggregate amount of
$750,000 or more, and such default (i) occurs at the final maturity of the
obligations thereunder, or (ii) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of Borrower’s or
its Subsidiary’s obligations thereunder, or (b) an involuntary early termination
of one or more Hedge Agreements to which Borrower or any of its Subsidiaries is
a party;
9.8If any warranty, representation, certificate, statement, or Record made
herein or in any other Loan Document or delivered in writing to Lender in
connection with this Agreement or any other Loan Document proves to be untrue in
any material respect (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;
9.9Intentionally Omitted;
9.10If this Agreement or any other Loan Document that purports to create a Lien,
shall, for any reason, fail or cease to create a valid and perfected and, except
to the extent of Permitted Liens;

23
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








9.11If there occurs any Material Adverse Change;
9.12Intentionally Omitted.
9.13Any director, officer, or owner of at least 20% of the issued and
outstanding ownership interests of Borrower is indicted for a felony offense
under state or federal law, or Borrower hires an officer or appoints a director
who has been convicted of any such felony offense, or a Person becomes an owner
of at least 20% of the issued and outstanding ownership interests of Borrower
who has been convicted of any such felony offense;
9.14If Borrower fails to pay any indebtedness or obligation owed to Lender or
its Affiliates which is unrelated to the Credit Facility or this Agreement as it
becomes due and payable or the occurrence of any default or event of default
under any agreement between Borrower and Lender or its Affiliates unrelated to
the Loan Documents; or
9.15The validity or enforceability of any Loan Document shall at any time for
any reason be declared to be null and void, or a proceeding shall be commenced
by Borrower or any of its Subsidiaries, or by any Governmental Authority having
jurisdiction over Borrower or any of its Subsidiaries, seeking to establish the
invalidity or unenforceability thereof, or Borrower or any of its Subsidiaries
shall deny that Borrower or such Subsidiary has any liability or obligation
purported to be created under any Loan Document.
10.
RIGHTS AND REMEDIES.

10.1
Rights and Remedies. Upon the occurrence and during the continuation of an Event
of Default, Lender may, in addition to any other rights or remedies provided for
hereunder or under any other Loan Document or by applicable law, do any one or
more of the following:

(c)    declare the Obligations (other than the Hedge Obligations, which may be
accelerated in accordance with the terms of the applicable Hedge Agreement),
whether evidenced by this Agreement or by any of the other Loan Documents
immediately due and payable, whereupon the same shall become and be immediately
due and payable and Borrower shall be obligated to repay all of such Obligations
in full, without presentment, demand, protest, or further notice or other
requirements of any kind, all of which are hereby expressly waived by Borrower;
(d)    declare the funding obligations of Lender under this Agreement
terminated, whereupon such funding obligations shall immediately be terminated
together with any obligation of Lender hereunder to make Advances, extend any
other credit hereunder or issue Letters of Credit;
(e)    give notice to an Account Debtor or other Person obligated to pay an
Account, a General Intangible, Negotiable Collateral, or other amount due,
notice that the Account, General Intangible, Negotiable Collateral or other
amount due has been assigned to Lender for security and must be paid directly to
Lender and Lender may collect the Accounts, General Intangible and Negotiable
Collateral of Borrower directly, and any collection costs and expenses shall
constitute part of the Obligations under the Loan Documents;
(f)    in Lender’s name or in Borrower’s name, as Borrower’s agent and
attorney-in-fact, notify the United States Postal Service to change the address
for delivery of mail to any address designated by Lender, otherwise intercept
mail, and receive, open and dispose of Borrower’s mail, applying all Collateral
as permitted under this Agreement and holding all other mail for Borrower’s
account or forwarding such mail to Borrower’s last known address;
(g)    without notice to or consent from Borrower or any of its Subsidiaries,
and without any obligation to pay rent or other compensation, take exclusive
possession of all locations where Borrower or any of its Subsidiaries conduct
its business or has any rights of possession and use the locations to store,
process, manufacture, sell, use, and liquidate or otherwise dispose of items
that are Collateral, and for any other incidental purposes deemed appropriate by
Lender in good faith; and
(h)    exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein, in the other Loan Documents, or otherwise
available to it, all the rights and remedies of a secured party on default under
the Code or any other applicable law.
10.2
Additional Rights and Remedies. Without limiting the generality of the
foregoing, Borrower expressly agrees that upon the occurrence and during the
continuation of an Event of Default:


24
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








(a)    Lender, without demand of performance or other demand, advertisement or
notice of any kind (except a notice specified below of time and place of public
or private sale) to or upon Borrower, or any other Person (all and each of which
demands, advertisements and notices are hereby expressly waived to the maximum
extent permitted by the Code or any other applicable law), may take immediate
possession of all or any portion of the Collateral and (i) require Borrower to,
and Borrower hereby agrees that it will at its own expense and upon request of
Lender forthwith, assemble all or part of the Collateral as directed by Lender
and make it available to Lender at one or more locations designated by Lender
where Borrower conducts business, and (ii) without notice except as specified
below, sell the Collateral or any part thereof in one or more parcels at public
or private sale, at either Lender’s or Borrower’s offices or elsewhere, for
cash, on credit, and upon such other terms as Lender may deem commercially
reasonable. Borrower agrees that, to the extent notice of sale shall be required
by law, at least 10 days’ notice to Borrower of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification and such notice shall constitute a reasonable
“authenticated notification of disposition” within the meaning of Section 9-611
of the Code. Lender shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. Lender may adjourn any public or
private sale from time to time, and such sale may be made at the time and place
to which it was so adjourned. Borrower agrees that the internet shall constitute
a “place” for purposes of Section 9-610(b) of the Code. Borrower agrees that any
sale of Collateral to a licensor pursuant to the terms of a license agreement
between such licensor and Borrower is sufficient to constitute a commercially
reasonable sale (including as to method, terms, manner, and time) within the
meaning of Section 9-610 of the Code;
(b)    Lender may, in addition to other rights and remedies provided for herein,
in the other Loan Documents, or otherwise available to it under applicable law
and without the requirement of notice to or upon Borrower or any other Person
(which notice is hereby expressly waived to the maximum extent permitted by the
Code or any other applicable law), (i) with respect to Borrower’s Deposit
Accounts in which Lender’s Liens are perfected by control under Section 9-104 of
the Code, instruct the bank maintaining such Deposit Account for the Borrower to
pay the balance of such Deposit Account to or for the benefit of Lender, and
(ii) with respect to Borrower’s Securities Accounts in which Lender’s Liens are
perfected by control under Section 9-106 of the Code, instruct the securities
intermediary maintaining any such Securities Account for Borrower to (A)
transfer any cash in such Securities Account to or for the benefit of Lender, or
(B) liquidate any financial assets in such Securities Account that are
customarily sold on a recognized market and transfer the cash proceeds thereof
to or for the benefit of Lender;
(c)    any cash held by Lender as Collateral and all cash proceeds received by
Lender in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral shall be applied against the Obligations in the
order set forth in Section 10.5. In the event the proceeds of Collateral are
insufficient to satisfy all of the Obligations in full, Borrower shall remain
liable for any such deficiency; and
(d)    the Obligations arise out of a commercial transaction, and that if an
Event of Default shall occur Lender shall have the right to an immediate writ of
possession without notice of a hearing. Lender shall have the right to the
appointment of a receiver for Borrower or for the properties and assets of
Borrower, and Borrower hereby consents to such rights and such appointment and
hereby waives any objection Borrower may have thereto or the right to have a
bond or other security posted by Lender.
Notwithstanding the foregoing or anything to the contrary contained in Section
10.1, upon the occurrence of any Default or Event of Default described in
Section 9.4 or Section 9.5, in addition to the remedies set forth above, without
any notice to Borrower or any other Person or any act by Lender, all obligations
of Lender to provide any further extensions of credit hereunder shall
automatically terminate and the Obligations (other than the Hedge Obligations),
shall automatically and immediately become due and payable and Borrower shall be
obligated to repay all of such Obligations in full, without presentment, demand,
protest, or notice of any kind, all of which are expressly waived by Borrower.
10.3
Lender Appointed Attorney in Fact. Borrower hereby irrevocably appoints Lender
its attorney-in-fact, with full authority in the place and stead of Borrower and
in the name of Borrower or otherwise, at such time as an Event of Default has
occurred and is continuing, to take any action and to execute any instrument
which Lender may reasonably deem necessary or advisable to accomplish the
purposes of this Agreement, including:

(a)    to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of Borrower;
(b)    to receive, indorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;

25
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








(c)    to file any claims or take any action or institute any proceedings which
Lender may deem necessary or desirable for the collection of any of the
Collateral of Borrower or otherwise to enforce the rights of Lender with respect
to any of the Collateral;
(d)    to repair, alter, or supply Goods, if any, necessary to fulfill in whole
or in part the purchase order of any Person obligated to Borrower in respect of
any Account of Borrower;
(e)    to use any Intellectual Property or Intellectual Property Licenses of
Borrower, including but not limited to any labels, Patents, Trademarks, trade
names, URLs, domain names, industrial designs, Copyrights, or advertising
matter, in preparing for sale, advertising for sale, or selling Inventory or
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of Borrower;
(f)    to take exclusive possession of all locations where Borrower conducts its
business or has rights of possession, without notice to or consent of Borrower
and to use such locations to store, process, manufacture, sell, use, and
liquidate or otherwise dispose of items that are Collateral, without obligation
to pay rent or other compensation for the possession or use of any location;
(g)    Lender shall have the right, but shall not be obligated, to bring suit in
its own name or in Borrower’s name, to enforce the Intellectual Property and
Intellectual Property Licenses and, if Lender shall commence any such suit,
Borrower shall, at the request of Lender, do any and all lawful acts and execute
any and all proper documents reasonably required by Lender in aid of such
enforcement; and
(h)    to the extent permitted by law, Borrower hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until all
commitments of Lender under this Agreement to provide extensions of credit are
terminated and all Obligations have been paid in full in cash.
10.4
Remedies Cumulative. The rights and remedies of Lender under this Agreement, the
other Loan Documents, and all other agreements shall be cumulative. Lender shall
have all other rights and remedies not inconsistent herewith as provided under
the Code, by law, or in equity. No exercise by Lender of one right or remedy
shall be deemed an election, and no waiver by Lender of any Default or Event of
Default shall be deemed a continuing waiver. No delay by Lender shall constitute
a waiver, election, or acquiescence by it.

10.5    Crediting of Payments and Proceeds. In the event that the Obligations
have been accelerated pursuant to Section 10.1 or the Lender has exercised any
remedy set forth in this Agreement or any other Loan Document, all payments
received by Lender upon the Obligations and all net proceeds from the
enforcement of the Obligations shall be applied to the Obligations in such
manner as Lender shall determine in its discretion and, thereafter, to Borrower
(to be wired to the Designated Account) or such other Person entitled thereto
under applicable law. For greater certainty, the acceleration of the Obligations
under this Agreement shall in no way affect, terminate or accelerate the Hedge
Obligations (which are governed by the terms of the applicable Hedge Agreement).
10.6    Marshaling. Lender shall not be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of payment of, the Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies under this Agreement and under the other Loan
Documents and in respect of such collateral security and other assurances of
payment shall be cumulative and in addition to all other rights and remedies,
however existing or arising. To the extent that it lawfully may, Borrower hereby
agrees that it will not invoke any law relating to the marshaling of collateral
which might cause delay in or impede the enforcement of Lender’s rights and
remedies under this Agreement or under any other Loan Document or instrument
creating or evidencing any of the Obligations or under which any of the
Obligations is outstanding or by which any of the Obligations is secured or
payment thereof is otherwise assured, and, to the extent that it lawfully may,
Borrower hereby irrevocably waives the benefits of all such laws.
10.7    License. Borrower hereby grants to Lender a non-exclusive, worldwide and
royalty-free license to use or otherwise exploit all Intellectual Property
rights of Borrower for the purpose of: (a) completing the manufacture of any
in-process materials following any Event of Default so that such materials
become saleable Inventory, all in accordance with the same quality standards
previously adopted by Borrower for its own manufacturing; and (b) selling,
leasing or otherwise disposing of any or all Collateral following any Event of
Default.

26
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








11.
WAIVERS; INDEMNIFICATION.

11.1
Demand; Protest; etc. Borrower waives demand, protest, notice of protest, notice
of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by Lender on which
Borrower may in any way be liable.

11.2    The Lender’s Liability for Collateral. Borrower hereby agrees that:
(a) so long as Lender complies with its obligations, if any, under the Code,
Lender shall not in any way or manner be liable or responsible for: (i) the
safekeeping of the Collateral, (ii) any loss or damage thereto occurring or
arising in any manner or fashion from any cause, (iii) any diminution in the
value thereof, or (iv) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person, and (b) all risk of loss, damage, or
destruction of the Collateral shall be borne by Borrower.
11.3    Indemnification. Borrower shall pay, indemnify, defend, and hold the
Lender-Related Persons (each, an “Indemnified Person”) harmless (to the fullest
extent permitted by applicable law) from and against any and all claims,
demands, suits, actions, investigations, proceedings, liabilities, fines, costs,
penalties, and damages, and all reasonable fees and disbursements of attorneys,
experts, or consultants and all other costs and expenses actually incurred in
connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), at any time asserted against, imposed upon, or incurred by any of
them (a) in connection with or as a result of or related to the execution and
delivery, enforcement, performance, or administration (including any
restructuring, forbearance or workout with respect hereto) of this Agreement,
any of the other Loan Documents, any Bank Product Agreement or the transactions
contemplated hereby or thereby or the monitoring of compliance by Borrower and
each of its Subsidiaries with the terms of the Loan Documents, (b) with respect
to any investigation, litigation, or proceeding related to this Agreement, any
other Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, (c) in
connection with the custody, preservation, use or operation of, or, upon an
Event of Default, the sale of, collection from, or other realization upon, any
of the Collateral in accordance with this Agreement and the other Loan
Documents, (d) with respect to the failure by Borrower to perform or observe any
of the provisions hereof or any other Loan Document, (e) in connection with the
exercise or enforcement of any of the rights of Lender hereunder or under any
other Loan Document, and (f) in connection with or arising out of any presence
or release of Hazardous Materials at, on, under, to or from any assets or
properties owned, leased or operated by Borrower or any Subsidiary of Borrower
or any Environmental Actions, Environmental Liabilities or Remedial Actions
related in any way to any such assets or properties of Borrower or any of its
Subsidiaries (each and all of the foregoing, the “Indemnified Liabilities”). The
foregoing to the contrary notwithstanding, Borrower shall have no obligation to
any Indemnified Person under this Section 11.3 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnified Person or its officers, directors, employees, or attorneys. This
provision shall survive the termination of this Agreement and the repayment of
the Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which Borrower
was required to indemnify the Indemnified Person receiving such payment, the
Indemnified Person making such payment is entitled to be indemnified and
reimbursed by Borrower with respect thereto. WITHOUT LIMITATION, THE FOREGOING
INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED
LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY
NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.
12.
NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
certified mail (postage prepaid, return receipt requested), overnight courier,
electronic mail (at such email addresses as a party may designate in accordance
herewith), or telefacsimile. In the case of notices or demands to Borrower or
Lender, as the case may be, they shall be sent to the respective address set
forth below:
If to Borrower:    U.S. WELL SERVICES, LLC
770 South Post Oak Lane, Suite 405
Houston, Texas 77056
Attn: Ken Sill, Chief Financial Officer
Fax No. 832.562.3745
Email: ksill@uswellservices.com
    
with courtesy copies to

27
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








(which shall not constitute
Notice for purposes of this
Section 12):    PORTER HEDGES LLP
1000 Main Street, 36th Floor
Houston, Texas 77002
Attn: Jason T. Lloyd
Fax No.: 713.226.6283
Email: jlloyd@porterhedges.com




If to Lender:    WELLS FARGO BANK, NATIONAL ASSOCIATION
14241 Dallas Parkway, Suite 900
Dallas, Texas 75254
Attn: Paul Truax
Fax No.: 877.489.4660
Email: paul.truax@wellsfargo.com
    
with courtesy copies to
(which shall not constitute
Notice for purposes of this
Section 12):
K&L GATES LLP
1717 Main Street, Suite 2800
Dallas, Texas 75201
Attn: John O. Sutton, Jr.
Fax No. 214.939.5849
Email: john.sutton@klgates.com


Any party hereto may change the address at which it is to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
parties. All notices or demands sent in accordance with this Section 12 shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment).
13.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(c)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO AS WELL
AS ALL CLAIMS, CONTROVERSIES OR DISPUTES ARISING UNDER OR RELATED TO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD
TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.
(d)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE TRIED AND LITIGATED IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE CITY OF DALLAS AND THE COUNTY OF DALLAS, STATE OF TEXAS; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT LENDER’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE LENDER ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. BORROWER AND LENDER WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 13(b).
(e)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND LENDER
HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM,

28
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS (EACH, A “CLAIM”). BORROWER AND LENDER
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.
(f)    NO CLAIM MAY BE MADE BY BORROWER AGAINST THE LENDER, OR ANY AFFILIATE OF
LENDER OR ANY DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR
ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR
PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT
OCCURRING IN CONNECTION THEREWITH, AND BORROWER HEREBY WAIVES, RELEASES, AND
AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND
WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.
14.    ASSIGNMENTS; SUCCESSORS. This Agreement shall bind and inure to the
benefit of the respective successors and assigns of each of the parties;
provided, however, that Borrower may not assign this Agreement or any rights or
duties hereunder without Lender’s prior, written consent and any prohibited
assignment shall be absolutely void ab initio. No consent to assignment by the
Lender shall release Borrower from its Obligations. Lender may assign this
Agreement and the other Loan Documents in whole or in part and its rights and
duties hereunder or grant participations in the Obligations hereunder and
thereunder and no consent or approval by Borrower is required in connection with
any such assignment or participation.
15.
AMENDMENTS; WAIVERS. No amendment or modification of this Agreement or any other
Loan Document or any other document or agreement described in or related to this
Agreement shall be effective unless it has been agreed to by Lender in a writing
that specifically states that it is intended to amend or modify specific Loan
Documents, or any other document or agreement described in or related to this
Agreement. No failure by Lender to exercise any right, remedy, or option under
this Agreement or any other Loan Document, or delay by Lender in exercising the
same, will operate as a waiver thereof. No waiver by Lender will be effective
unless it is in writing, and then only to the extent specifically stated. No
waiver by Lender on any occasion shall affect or diminish Lender’s rights
thereafter to require strict performance by Borrower of any provision of this
Agreement. Lender’s rights under this Agreement and the other Loan Documents
will be cumulative and not exclusive of any other right or remedy that Lender
may have.

16.
TAXES.

(d)    All payments made by Borrower hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, Borrower shall comply with the
next sentence of this Section 16(a). If any Taxes are so levied or imposed,
Borrower agrees to pay the full amount of such Taxes and such additional amounts
as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 16(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein or therein;
provided, however, that Borrower shall not be required to increase any such
amounts if the increase in such amount payable results from Lender’s willful
misconduct or gross negligence (as finally determined by a court of competent
jurisdiction). Borrower will furnish to Lender as promptly as possible after the
date the payment of any Tax is due pursuant to applicable law, certified copies
of tax receipts evidencing such payment by Borrower.
(e)    Borrower agrees to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.
17.
GENERAL PROVISIONS.

17.1    Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrower and Lender.

29
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








17.2    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
17.3    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender or Borrower, whether under any rule
of construction or otherwise. On the contrary, this Agreement has been reviewed
by all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.
17.4    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
17.5    Debtor-Creditor Relationship. The relationship between the Lender, on
the one hand, and the Borrower, on the other hand, is solely that of creditor
and debtor. Lender shall not have (and shall not be deemed to have) any
fiduciary relationship or duty to Borrower arising out of or in connection with
the Loan Documents or the transactions contemplated thereby, and there is no
agency or joint venture relationship between Lender, on the one hand, and the
Borrower, on the other hand, by virtue of any Loan Document or any transaction
contemplated therein.
17.6    Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.
17.7    Revival and Reinstatement of Obligations. If the incurrence or payment
of the Obligations by Borrower or the transfer to Lender of any property should
for any reason subsequently be asserted, or declared, to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (each, a “Voidable Transfer”), and if Lender is required to repay or
restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Lender is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys fees of Lender
related thereto, the liability of Borrower automatically shall be revived,
reinstated, and restored and shall exist as though such Voidable Transfer had
never been made and all of Lender’s Liens in the Collateral shall be
automatically reinstated without further action.
17.8
Confidentiality.

(a)    Lender agrees that material, non-public information regarding the
Borrower and its Subsidiaries, their operations, assets, and existing and
contemplated business plans (“Confidential Information”) shall be treated by
Lender in a confidential manner, and shall not be disclosed by Lender to Persons
who are not parties to this Agreement, except: (i) to attorneys for and other
advisors, accountants, auditors, and consultants to Lender and to employees,
directors and officers of Lender (the Persons in this clause (i), “Lender
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of Lender, provided that any such Subsidiary or
Affiliate shall have agreed to receive such information hereunder subject to the
terms of this Section 17.8, (iii) as may be required by regulatory authorities,
(iv) as may be required by statute, decision, or judicial or administrative
order, rule, or regulation; provided that (x) prior to any disclosure under this
clause (iv), the disclosing party agrees to provide Borrower with prior notice
thereof, to the extent that it is practicable to do so and to the extent that
the disclosing party is permitted to provide such prior notice to Borrower
pursuant to the terms of the applicable statute, decision, or judicial or
administrative order, rule, or regulation and (y) any disclosure under this
clause (iv) shall be limited to the portion of the Confidential Information as
may be required by such statute, decision, or judicial or administrative order,
rule, or regulation, (v) as may be agreed to in advance in writing by Borrower,
(vi) as requested or required by any Governmental Authority pursuant to any
subpoena or other legal process, provided, that, (x) prior to any disclosure
under this clause (vi) the disclosing party agrees to provide Borrower with
prior, written notice thereof, to the extent that it is practicable to do so and
to the extent that the disclosing party is permitted to provide such prior
written notice to Borrower pursuant to the terms of the subpoena or other legal
process and (y) any disclosure under this clause (vi) shall be limited to the
portion of the Confidential Information as may be required by such Governmental
Authority pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Lender or Lender

30
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information hereunder
subject to the terms of this Section 17.8, (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents; (x) to
equity owners of Borrower and (xi) in connection with, and to the extent
reasonably necessary for, the exercise of any secured creditor remedy under this
Agreement or under any other Loan Document.
(b)    Anything in this Agreement to the contrary notwithstanding, Lender may
use the name, logos, and other insignia of the Borrower and the Maximum Credit
provided hereunder in any “tombstone” or comparable advertising, on its website
or in other marketing materials of Lender.
17.9    Lender Expenses. Borrower agrees to pay the Lender Expenses on the
earlier of (a) the first day of the month following the date on which such
Lender Expenses were first incurred, or (b) the date on which demand therefor is
made by Lender and Borrower agrees that its obligations contained in this
Section 17.9 shall survive payment or satisfaction in full of all other
Obligations.
17.10    Setoff. Lender may at any time, in its sole discretion and without
demand or notice to anyone, setoff any liability owed to Borrower by Lender
against any of the Obligations, whether or not due.
17.11    Survival. All representations and warranties made by the Borrower in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Lender
may have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as any of the Obligations is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
obligation of Lender to provide extensions of credit hereunder has not expired
or been terminated.
17.12    Patriot Act. Lender hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow Lender to identify
Borrower in accordance with the Patriot Act. In addition, if Lender is required
by law or regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Borrower, and (b) OFAC/PEP searches and
customary individual background checks of the Borrower’s senior management and
key principals, and Borrower agrees to cooperate in respect of the conduct of
such searches and further agrees that the reasonable costs and charges for such
searches shall constitute Lender Expenses hereunder and be for the account of
Borrower.
17.13    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.
17.14    Bank Product Providers. Each Bank Product Provider shall be deemed a
third party beneficiary hereof and of the provisions of the other Loan Documents
for purposes of any reference in a Loan Document to the parties for whom Lender
is acting. Lender hereby agrees to act as agent for such Bank Product Providers
and, by virtue of entering into a Bank Product Agreement, the applicable Bank
Product Provider shall be automatically deemed to have appointed Lender as its
agent and to have accepted the benefits of the Loan Documents; it being
understood and agreed that the rights and benefits of each Bank Product Provider
under the Loan Documents consist exclusively of such Bank Product Provider’s
being a beneficiary of the Liens and security interests (and, if applicable,
guarantees) granted to Lender and the right to share in and receive payments and
collections of the Collateral and payments from Lender from amounts charged to
the Loan Account or that are otherwise collected from the Borrower for the
account of a Bank Product Provider as more fully set forth herein and in the
other Loan Documents. In addition, each Bank Product Provider, by virtue of
entering into a Bank Product Agreement, shall be automatically deemed to have
agreed that Lender shall have the right, but shall have no obligation, to
establish, maintain, relax, or release Reserves in respect of the Bank Product
Obligations and that if Reserves are established there is no obligation on the
part of Lender to determine or ensure whether the amount of any

31
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








such Reserve is appropriate or not. Notwithstanding anything to the contrary in
this Agreement or any other Loan Document, no Bank Product Provider (other than
Lender in its capacity as lender hereunder) shall have any voting or approval
rights hereunder solely by virtue of its status as the provider or holder of
such agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral.
17.15    Notice of Final Agreement. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


[Signature pages to follow]



32
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered under seal as of the date first above written.
BORROWER:
U.S. WELL SERVICES, LLC


By:        /s/ Kenneth Sill
Name:    Kenneth Sill
Title:    Chief Financial Officer
Federal Employer Identification No.
90-0794304
Organizational Identification No.
5109388


LENDER:
WELLS FARGO BANK, NATIONAL ASSOCIATION
By:    /s/ Kevin C. Maitland
Name:    Kevin C. Maitland
Title: Authorized Signatory




--------------------------------------------------------------------------------








Schedule 1.1
a.    Definitions. As used in this Agreement, the following terms shall have the
following definitions:
“Account” means an account (as that term is defined in Article 9 of the Code).
“Account Debtor” means an account debtor (as that term is defined in the Code).
“Additional Documents” has the meaning specified therefor in Section 6.15.
“Advances” has the meaning specified therefor in Section 2.1(a).
“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 7.12: (a) any Person which owns directly or indirectly 15% or more of
the Stock having ordinary voting power for the election of the board of
directors or equivalent governing body of a Person or 15% or more of the
partnership or other ownership interests of a Person (other than as a limited
partner of such Person) shall be deemed an Affiliate of such Person, (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person, and (c) each partnership in which a Person is a general partner
shall be deemed an Affiliate of such Person.
“Agreement” means the Credit and Security Agreement to which this Schedule 1.1
is attached.
“Antero Resources” means Antero Resources, LLC, a Delaware limited liability
company, and any of its Subsidiaries.
“Applicable Margin” means:
(a)    one (1) percentage point when the Interest Rate is based on the Prime
Rate.
(b)    three (3) percentage points with respect to Fixed Rate LIBOR Loans.
(c)    three (3) percentage points with respect to Variable Rate LIBOR Loans.
“Authorized Person” means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from Borrower to
Lender.


“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances under Section 2.1 (after giving effect to all
then outstanding Obligations).
“Availability Block” shall mean $500,000, as such amount may be adjusted by
Lender from time to time, in its sole discretion.
“Bank Product” means any one or more of the following financial products or
accommodations extended to Borrower or any of its Subsidiaries by a Bank Product
Provider: (a) commercial credit cards, (b) commercial credit card processing
services, (c) debit cards, (d) stored value cards, (e) purchase cards (including
so-called “procurement cards” or “P-cards”), (f) Cash Management Services, or
(g) transactions under Hedge Agreements.


“Bank Product Agreements” means those agreements entered into from time to time
by Borrower or any of its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products, including all Cash
Management Documents.

Schedule 1.1
Page 1
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Lender) to be held by Lender for the
benefit of the Bank Product Provider in an amount determined by Lender in its
Permitted Discretion as sufficient to satisfy the reasonably estimated credit
exposure with respect to the then existing Bank Product Obligations (other than
Hedge Obligations).


“Bank Product Obligations” means (a) all obligations, indebtedness, liabilities,
reimbursement obligations, fees, or expenses owing by Borrower or any of its
Subsidiaries to Lender or another Bank Product Provider pursuant to or evidenced
by a Bank Product Agreement and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, liquidated or
unliquidated, determined or undetermined, voluntary or involuntary, due, not due
or to become due, incurred in the past or now existing or hereafter arising,
however arising and (b) all Hedge Obligations.


“Bank Product Provider” means Lender or any of its Affiliates that provide Bank
Products to Borrower or any of its Subsidiaries.


“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of reserves that Lender has determined in its Permitted Discretion it is
necessary or appropriate to establish (based upon Lender’s reasonable
determination of the credit and operating risk exposure to Borrower and its
Subsidiaries in respect of Bank Product Obligations) in respect of Bank Products
then provided or outstanding.


“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
“Base LIBOR” means, on any day, with respect to the LIBOR Interest Period for a
LIBOR Loan, the interest rate per annum (rounded upward to the nearest whole
1/8th of 1%) for Dollar deposits determined by Lender 2 London business days
prior to the requested Funding Date of the LIBOR Loan as the London Inter-Bank
Market Offered Rate in effect for the applicable LIBOR Interest Period in
amounts approximately equal to the principal amount of the applicable Fixed Rate
LIBOR Loan. Borrower understands and agrees that Lender may base its
determination of the London Inter-Bank Market Offered Rate upon such offers or
other market indicators of the London Inter-Bank Market as Lender, in its sole
discretion, deems appropriate, including the rate offered for Dollar deposits on
the London Inter-Bank Market.
“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.
“Board of Directors” means the board of directors (or comparable managers) of
Borrower.
“BONY Account” means, collectively, (a) that certain Deposit Account, maintained
by Borrower, at The Bank of New York Mellon Trust Company, N.A., account number
555379, and listed on Schedule 5.15 to the Information Certificate, and (b) that
certain Deposit Account, maintained by Borrower, at The Bank of New York Mellon
Trust Company, N.A., account number 555376, and listed on Schedule 5.15 to the
Information Certificate.
“Books” means books and records (including Borrower’s Records indicating,
summarizing, or evidencing Borrower’s assets (including the Collateral) or
liabilities, Borrower’s Records relating to Borrower’s business operations or
financial condition, or Borrower’s Goods or General Intangibles related to such
information).
“Borrower” means U.S. Well Services, LLC, a Delaware limited liability company.
“Borrower’s LLC Agreement” means that certain Amended and Restated Limited
Liability Company Agreement of Borrower dated as of February 21, 2012, as the
same has been and may be further amended, restated, supplemented, or otherwise
modified from time to time in accordance with the terms thereof and hereof.
“Borrowing” means a borrowing consisting of Advances (i) requested by Borrower,
(ii) made automatically pursuant to Section 2.3(c) without the request of
Borrower, (iii) made by Lender pursuant to Section 2.6(c), or (iv) a Protective
Advance.
“Borrowing Base” means, as of any date of determination, the result of:
(a)    the lesser of (i) 85% (less the amount, if any, of the Dilution Reserve,
if applicable) of the amount of Eligible Accounts, and (ii) $7,500,000, minus

Schedule 1.1
Page 1
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








(b)    the Availability Block, minus


(c)    the aggregate amount of Reserves, if any, established by Lender in its
Permitted Discretion.
“Borrowing Base Certificate” means a form of borrowing base certificate in form
and substance acceptable to Lender.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close pursuant to the rules and
regulations of the Federal Reserve System.
“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and having
one of the two highest ratings obtainable from either Standard & Poor’s Rating
Group (“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”), (c) commercial
paper maturing no more than 270 days from the date of creation thereof and, at
the time of acquisition, having a rating of at least A-1 from S&P or at least
P-1 from Moody’s, (d) certificates of deposit, time deposits, overnight bank
deposits or bankers’ acceptances maturing within 1 year from the date of
acquisition thereof issued by any bank organized under the laws of the United
States or any state thereof or the District of Columbia or any United States
branch of a foreign bank having combined capital and surplus of not less than
$250,000,000, (e) Deposit Accounts maintained with (i) any bank that satisfies
the criteria described in clause (d) above, or (ii) any other bank organized
under the laws of the United States or any state thereof so long as the full
amount maintained with any such other bank is insured by the Federal Deposit
Insurance Corporation, (f) repurchase obligations of any commercial bank
satisfying the requirements of clause (d) of this definition or recognized
securities dealer having combined capital and surplus of not less than
$250,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, and (h) Investments in money market
funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (g) above.
“Cash Management Documents” means the agreements governing each of the Cash
Management Services of Lender utilized by Borrower, which agreements shall
currently include the Master Agreement for Treasury Management Services or other
applicable treasury management services agreement, the “Acceptance of Services”,
the “Service Description” governing each such treasury management service used
by Borrower, and all replacement or successor agreements which govern such Cash
Management Services of Lender.
“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant stored value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
“Cash Management Transition Period” has the meaning specified in Section
6.12(j)(i).
“Cash Plus Availability” means, as of any date of determination, (a)
unrestricted cash and Cash Equivalents of Borrower and its Subsidiaries that is
in Deposit Accounts (exclusive of the Segregated Account) or in Securities
Accounts, or any combination thereof, maintained at Lender plus (b) Availability
as of such date of determination.
“Change of Control” means that (a) Permitted Holders fail to own and control,
directly or indirectly, 51%, or more, of the Stock of Borrower having the right
to vote for the election of members of the Board of Directors, (b) any “person”
or

Schedule 1.1
Page 2
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








“group” (within the meaning of Sections 13(d) and 14(d) of the Exchange Act),
other than Permitted Holders, becomes the beneficial owner (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of 50%, or more, of the
Stock of Borrower having the right to vote for the election of members of the
Board of Directors, (c) after an initial public offering of Borrower’s Stock a
majority of the members of the Board of Directors do not constitute Continuing
Directors, or (d) Borrower fails to own and control, directly or indirectly,
100% of the Stock of each of its Subsidiaries.
“Chattel Paper” means chattel paper (as that term is defined in the Code), and
includes tangible chattel paper and electronic chattel paper.
“Closing Date” means the date of this Agreement.
“Code” means the Texas Uniform Commercial Code, as in effect from time to time;
provided, however, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, priority, or remedies with
respect to Lender’s Lien on any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of Texas,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies. To the extent
that defined terms set forth herein shall have different meanings under
different Articles under the Uniform Commercial Code, the meaning assigned to
such defined term under Article 9 of the Uniform Commercial Code shall control.
“Collateral” means all of Borrower’s now owned or hereafter acquired:
(a)    Accounts;
(b)    Books;
(c)    Chattel Paper;
(d)    Deposit Accounts;
(e)    Goods, including Equipment and Fixtures;
(f)    General Intangibles, including, without limitation, Intellectual Property
and Intellectual Property Licenses;
(g)    Inventory;
(h)    Investment Related Property;
(i)    Negotiable Collateral;
(j)    Supporting Obligations;
(k)    Commercial Tort Claims;
(l)    money, Cash Equivalents, or other assets of Borrower that now or
hereafter come into the possession, custody, or control of Lender (or its agent
or designee); and
(m)    all of the proceeds (as such term is defined in the Code) and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance or Commercial Tort Claims covering or relating to any or all of the
foregoing, and any and all Accounts, Books, Chattel Paper, Deposit Accounts,
Equipment, Fixtures, General Intangibles (including, without limitation,
Intellectual Property and Intellectual Property Licenses), Inventory, Investment
Related Property, Negotiable Collateral, Supporting Obligations, money, or other
tangible or intangible property resulting from the sale, lease, license,
exchange, collection, or other disposition of any of the foregoing, the proceeds
of any award in condemnation with respect to any of the foregoing, any rebates
or refunds, whether for taxes or otherwise, and all proceeds of any such
proceeds, or any portion thereof or interest therein, and the proceeds thereof,
and all proceeds of any loss of, damage to, or destruction of the above, whether
insured or not insured, and, to the extent not otherwise included, any
indemnity, warranty, or guaranty payable by reason of loss or damage to, or
otherwise

Schedule 1.1
Page 3
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








with respect to any of the foregoing (collectively, the “Proceeds”). Without
limiting the generality of the foregoing, the term “Proceeds” includes whatever
is receivable or received when Investment Related Property or proceeds are sold,
exchanged, collected, or otherwise disposed of, whether such disposition is
voluntary or involuntary, and includes proceeds of any indemnity or guaranty
payable to Borrower or Lender from time to time with respect to any of the
Investment Related Property.
All Real Property Collateral and other non-Code Collateral shall be deemed to be
included as part of the Collateral.


Notwithstanding anything herein to the contrary, in no event shall the
Collateral include (i) any lease, license, contract, or agreement to which
Borrower is a party or any of its rights or interests thereunder if and for so
long as the grant of such security interest or lien shall constitute or result
in a breach or termination pursuant to the terms of, or a default under, any
such lease, license, contract, property rights or agreement (other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law or
principles of equity), provided, however, that (A) if requested by Lender,
Borrower will use commercially reasonable efforts to promptly obtain consent to
the collateral assignment thereof and the granting of a security interest
therein to Lender and, at such time such consent is obtained, such lease,
license, contract, property rights or agreement shall constitute “Collateral”
hereunder, (B) notwithstanding the foregoing, the term “Collateral” shall
include any and all proceeds arising from such excluded property to the extent
that the assignment or encumbering of such proceeds is not subject to the same
or similar prohibitions or restrictions, and (C) such security interest or Lien
shall attach immediately at such time as the condition causing such breach or
termination shall be remedied and to the extent severable, shall attach
immediately to any portion of such lease, license, contract, property rights or
agreement that does not result in any of the consequences specified above; or
(ii) any of the Stock of a Subsidiary that is not organized in the U.S. or any
state thereof in excess of 65% of the Stock of such Subsidiary entitled to vote.


“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the Books, Equipment, Accounts or Inventory of Borrower or any of its
Subsidiaries, in each case, in favor of Lender with respect to the Collateral at
such premises or otherwise in the custody, control or possession of such lessor,
warehouseman, processor, consignee or other Person and in form and substance
reasonably satisfactory to Lender.
“Collection Account” means the Deposit Account identified on Schedule A-1.
“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance Proceeds, cash Proceeds of asset sales, rental
Proceeds, and tax refunds).
“Commercial Tort Claims” means commercial tort claims (as that term is defined
in the Code), and includes those commercial tort claims listed on Schedule
5.6(d) to the Information Certificate.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit A delivered by the chief financial officer of Borrower to Lender.
“Confidential Information” has the meaning specified therefor in Section 17.8.
“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Borrower on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors of Borrower after the
Closing Date if such individual was approved, appointed or nominated for
election to the Board of Directors by either the Permitted Holders or a majority
of the Continuing Directors, but excluding any such individual originally
proposed for election in opposition to a majority of the members of the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Borrower and whose initial assumption of office resulted from such contest or
the settlement thereof.
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Lender, executed and delivered by Borrower or any Subsidiary of
Borrower, Lender, and the applicable securities intermediary (with respect to a
Securities Account) or bank (with respect to a Deposit Account) or issuer (with
respect to uncertificated securities).
“Controlled Account” has the meaning specified therefor in Section 6.12(j).
“Controlled Account Bank” has the meaning specified therefor in Section 6.12
(j).

Schedule 1.1
Page 4
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








“Copyrights” means any and all rights in any works of authorship, including (i)
copyrights and moral rights, (ii) copyright registrations and recordings thereof
and all applications in connection therewith including those listed on Schedule
5.26(b) to the Information Certificate, (iii) income, license fees, royalties,
damages, and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past, present, or future infringements
thereof, (iv) the right to sue for past, present, and future infringements
thereof, and (v) all of Borrower’s rights corresponding thereto throughout the
world.
“Copyright Security Agreement” means any Copyright Security Agreement executed
and delivered by Borrower and Lender, in form and substance acceptable to
Lender.
“Credit Facility” means the Revolving Credit Facility.
“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.
“Daily Three Month LIBOR” means, for any day the rate per annum (rounded upward
to the nearest whole 1/8th of 1%) for United States dollar deposits determined
by Lender for the purpose of calculating the effective Interest Rate for loans
that reference Daily Three Month LIBOR as the Inter-Bank Market Offered Rate in
effect from time to time for the 3 month delivery of funds in amounts
approximately equal to the principal amount of such loans. Borrower understands
and agrees that Lender may base its determination of the Inter-Bank Market
Offered Rate upon such offers or other market indicators of the Inter-Bank
Market as Lender in its discretion deems appropriate, including but not limited
to the rate offered for U.S. dollar deposits on the London Inter-Bank Market.
When interest is determined in relation to Daily Three Month LIBOR, each change
in the interest rate shall become effective each Business Day that Lender
determines that Daily Three Month LIBOR has changed.
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
“Deposit Account” means any deposit account (as that term is defined in the
Code).
“Designated Account” means the operating Deposit Account of Borrower at Lender
identified on Schedule D-1.
“Dilution” means, as of any date of determination, a percentage that is the
result of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, deductions, or other dilutive items as
determined by Lender with respect to Borrower’s Accounts, by (b) Borrower’s
billings with respect to Accounts.
“Dilution Reserve” means, as of any date of determination, the difference
between (i) the dollar amount of Eligible Accounts calculated at the stated
advance rate against Eligible Accounts set forth in the definition of Borrowing
Base and (ii) the dollar amount of Eligible Accounts calculated by reducing the
stated advance rate against Eligible Accounts set forth in the definition of
Borrowing Base by 1 percentage point for each percentage point by which Dilution
is in excess of five percent (5%).
“Dollars” or “$” means United States dollars.
“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.


“EBITDA” means, with respect to any fiscal period, the consolidated net income
(or loss), of Borrower and its Subsidiaries, minus extraordinary gains, interest
income, non-operating income and income tax benefits and decreases in any change
in LIFO reserves, plus non-cash extraordinary losses, Interest Expense, income
taxes, depreciation and amortization and increases in any change in LIFO
reserves for such period, in each case, determined on a consolidated basis in
accordance with GAAP.
“Eligible Accounts” means those Accounts created by Borrower in the ordinary
course of its business, that arise out of Borrower’s sale of Goods or rendition
of services, that comply with each of the representations and warranties
respecting Eligible Accounts made in the Loan Documents, and that are not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below; provided, however, that such criteria may be revised from time to
time by Lender in Lender’s Permitted Discretion. In determining the amount to be
included, Eligible Accounts shall be calculated net of customer deposits,
credits and unapplied cash. Eligible Accounts shall not include the following:

Schedule 1.1
Page 5
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








(a)    Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date, not to exceed 60 days from original due date;
(b)    Accounts with selling terms of more than 30 days;
(c)    Accounts owed by an Account Debtor (or its Affiliates) where 25% or more
of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clauses (a) or (b) above or clauses (i) or (s) below;
(d)    Accounts with respect to which the Account Debtor is an Affiliate, agent
or equity owner of Borrower or an employee or agent of Borrower or any Affiliate
of Borrower;
(e)    Accounts arising in a transaction wherein Goods are placed on consignment
or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval,
or any other terms by reason of which the payment by the Account Debtor may be
conditional or contingent;
(f)    Accounts that are not payable in Dollars;
(g)    Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada (excluding
the Province of Quebec), or (ii) is not organized under the laws of the United
States or any state thereof or Canada (excluding the Province of Quebec), or
(iii) is the government of any foreign country or sovereign state, or of any
state, province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(x) the Account is supported by an irrevocable letter of credit reasonably
satisfactory to Lender (as to form, substance, and issuer or domestic confirming
bank) that has been delivered to Lender and is directly drawable by Lender, (y)
the Account is covered by credit insurance in form, substance, and amount, and
by an insurer, reasonably satisfactory to Lender, or (z) the Account is
guaranteed pursuant to an approved working capital guarantee from the
Export-Import Bank of the United States in favor of Lender and acceptable to
Lender in all respects;
(h)    Accounts with respect to which the Account Debtor is either (i) the
United States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrower has complied, to
the reasonable satisfaction of Lender, with the Assignment of Claims Act, 31 USC
§3727), or (ii) any state of the United States;
(i)    Accounts with respect to which the Account Debtor is a creditor of
Borrower, has (until such time as a “no-offset” letter with respect to such
Account Debtor is received) or has asserted a right of setoff, or has disputed
its obligation to pay all or any portion of the Account, to the extent of such
claim, right of setoff, or dispute;
(j)    That portion of Accounts which reflect a reasonable reserve for warranty
claims or returns or amounts which are owed to account debtors, including those
for rebates, allowances, co-op advertising, new store allowances or other
deductions;
(k)    Accounts owing by a single Account Debtor or group of Affiliated Account
Debtors (other than Antero Resources) whose total obligations owing to Borrower
exceed fifteen percent (15%) of the aggregate amount of all otherwise Eligible
Accounts and such Accounts owing by Antero Resources which exceed eighty-five
percent (85%) of the aggregate amount of all otherwise Eligible Accounts (but
the portion of the Accounts not in excess of the foregoing applicable
percentages may be deemed Eligible Accounts), such percentages being subject to
reduction if the creditworthiness of such Account Debtor deteriorates;
(l)    Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding (other than as a creditor), is not Solvent, has gone out
of business, or as to which Borrower has received notice of an imminent
Insolvency Proceeding or a material impairment of the financial condition of
such Account Debtor;
(m)    Accounts, the collection of which, Lender, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition;
(n)    Accounts representing credit card sales or “C.O.D.” sales;
(o)    Accounts that are not subject to a valid and perfected first priority
Lien in favor of Lender or that are subject to any other Lien, unless such other
Lien is a Permitted Lien and the holder of such Permitted Lien has entered into
an intercreditor agreement with Lender reasonably acceptable to Lender;

Schedule 1.1
Page 6
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








(p)    Other than Accounts for which Antero Resources is the Account Debtor
thereunder, Accounts that consist of progress billings (such that the
obligations of the Account Debtors with respect to such Accounts are conditioned
upon Borrower’s satisfactory completion of any further performance under the
agreement giving rise thereto) or retainage invoices;
(q)    Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity;
(r)    that portion of Accounts which represent finance charges, service
charges, sales taxes or excise taxes;
(s)    that portion of Accounts which has been restructured, extended, amended
or otherwise modified;
(t)    bill and hold invoices, except those with respect to which Lender shall
have received an agreement in writing from the Account Debtor, in form and
substance satisfactory to Lender, confirming the unconditional obligation of the
Account Debtor to take the Goods related thereto and pay such invoice, so long
as such Accounts satisfy all other criteria for Eligible Accounts hereunder;
(u)    Accounts which have not been invoiced;
(v)    Accounts constituting (i) Proceeds of copyrightable material unless such
copyrightable material shall have been registered with the United States
Copyright Office, or (ii) Proceeds of patentable inventions unless such
patentable inventions have been registered with the United States Patent and
Trademark Office; and
(w)    Accounts or that portion of Accounts otherwise deemed ineligible by
Lender in its Permitted Discretion.
Any Accounts which are not Eligible Accounts shall nonetheless constitute
Collateral.
“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of Borrower, any Subsidiary of Borrower, or any of their predecessors
in interest, (b) from adjoining properties or businesses, or (c) from or onto
any facilities which received Hazardous Materials generated by Borrower, any
Subsidiary of Borrower, or any of their predecessors in interest.
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or any of its Subsidiaries, relating to the environment, the effect of
the environment on employee health, or Hazardous Materials, in each case as
amended from time to time.
“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
“Equipment” means equipment (as that term is defined in the Code).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 and 430 of
the IRC, any Person subject to ERISA that is a party

Schedule 1.1
Page 7
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








to an arrangement with Borrower or any of its Subsidiaries and whose employees
are aggregated with the employees of Borrower or its Subsidiaries under IRC
Section 414(o).
“Event of Default” has the meaning specified therefor in Section 9.
“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables and
other obligations Borrower and its Subsidiaries aged in excess of 60 days beyond
their terms as of the end of the immediately preceding month, and all book
overdrafts and fees of Borrower and its Subsidiaries, in each case as determined
by Lender in its Permitted Discretion.
“Excess Cash Offer” means an “Excess Cash Offer” under, and as defined in, the
Indenture.
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
“Fixed Charge Coverage Ratio” means, with respect to Borrower and its
Subsidiaries for any period, on a consolidated basis, the ratio of (i) EBITDA
for such period, minus (a) Non-Financed Capital Expenditures made (to the extent
not already incurred in a prior period) or incurred during such period, (b) cash
taxes paid during such period, to the extent greater than zero, and (c) all
Restricted Junior Payments consisting of Pass-Through Tax Liabilities to (ii)
Fixed Charges for such period.
“Fixed Charges” means, with respect to any fiscal period and with respect to
Borrower and its Subsidiaries determined on a consolidated basis in accordance
with GAAP, the sum, without duplication, of (a) cash Interest Expense paid
during such period (other than interest paid-in-kind, amortization of financing
fees, and other non-cash Interest Expense, but specifically including all
Interest Expense during such period with respect to the Senior Secured Bonds),
(b) principal payments paid in cash in respect of Indebtedness paid during such
period, including cash payments with respect to Capital Leases, but excluding
principal payments made with respect to the Revolving Credit Facility and any
payments made pursuant to an Excess Cash Offer, and (c) all Restricted Junior
Payments (other than Pass-Through Tax Liabilities and other payments permitted
pursuant to Section 7.9 hereof) and other distributions paid in cash to the
owners of the Stock of Borrower during such period.
“Fixed Rate LIBOR Loan” means any Advance or portion thereof that bears interest
at a rate determined by reference to LIBOR for a specified LIBOR Interest
Period.
“Fixtures” means fixtures (as that term is defined in the Code).
“Funding Date” means the date on which a Borrowing occurs.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.
“General Intangibles” means general intangibles (as that term is defined in the
Code), and includes payment intangibles, contract rights, rights to payment,
rights under Hedge Agreements (including the right to receive payment on account
of the termination (voluntarily or involuntarily) of any such Hedge Agreements),
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, Intellectual Property, Intellectual Property Licenses,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Licenses, infringement claims,
pension plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, interests in a partnership or limited liability
company which do not constitute a security under Article 8 of the Code, and any
other personal property other than Commercial Tort Claims, money, Accounts,
Chattel Paper, Deposit Accounts, Goods, Investment Related Property, Negotiable
Collateral, and oil, gas, or other minerals before extraction.
“Global Hunter Securities Account” means Securities Account #AS5A1109,
maintained by Borrower at Global Hunter Securities and identified on Schedule
5.15 to the Information Certificate.
“Goods” means goods (as that term is defined in the Code).
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

Schedule 1.1
Page 8
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.
“Gross Availability” means, as of any date of determination, (a) Availability as
of such date of determination plus (b) Suppressed Availability as of such date
of determination.
“Guarantors” means each Person that becomes a guarantor of all or any portion of
the Credit Facility after the Closing Date, and each of them is a “Guarantor”.
“Guaranty” means any guaranty agreement delivered at any time by a Guarantor in
favor of Lender, and all of such guaranties are, collectively, the “Guaranties”.
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B) (A) of the Bankruptcy Code.
“Hedge Obligations” means any and all obligations or liabilities, whether direct
or indirect, absolute or contingent, liquidated or unliquidated, determined or
undetermined, voluntary or involuntary, due, not due or to become due, incurred
in the past or now existing or hereafter arising, however arising, of Borrower
or any of its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with Lender or another Bank Product
Provider.
“Indebtedness” as to any Person means, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes, or other similar instruments and all reimbursement
or other obligations in respect of letters of credit, bankers acceptances, or
other financial products, (c) all obligations of such Person as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of such Person, irrespective of whether such obligation or
liability is assumed, (e) all obligations of such Person to pay the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business and repayable in accordance with customary trade practices),
(f) all obligations of such Person owing under Hedge Agreements (which amount
shall be calculated based on the amount that would be payable by such Person if
the Hedge Agreement were terminated on the date of determination), (g) any
Prohibited Preferred Stock of such Person, and (h) any obligation of such Person
guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses (a)
through (g) above. For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness described in clause (d) above shall be the
lower of the amount of the obligation and the fair market value of the assets of
such Person securing such obligation.
“Indemnified Liabilities” has the meaning specified therefor in Section 11.3.
“Indemnified Person” has the meaning specified therefor in Section 11.3.
“Indenture” means that certain Indenture, dated as of February 21, 2012, by and
among Borrower, USW Financing, and The Bank of New York Mellon Trust Company,
N.A., as trustee and collateral agent, as the same has been and may be amended,
restated, supplemented, or modified from time to time in accordance with the
terms hereof and thereof.
“Indenture Collateral Agent” means The Bank of New York Mellon Trust Company,
N.A., in its capacity as collateral agent under the Indenture, and any successor
in such capacity.

Schedule 1.1
Page 9
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








“Information Certificate” means the Information Certificate completed and
executed by the Borrower attached hereto as Exhibit E.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors,
receiverships, formal or informal moratoria, compositions, extensions generally
with creditors, or proceedings seeking reorganization, arrangement, or other
similar relief.
“Intellectual Property” means any and all Patents, Copyrights, Trademarks, trade
secrets, know-how, inventions (whether or not patentable), algorithms, software
programs (including source code and object code), processes, product designs,
industrial designs, blueprints, drawings, data, customer lists, URLs and domain
names, specifications, documentations, reports, catalogs, literature, and any
other forms of technology or proprietary information of any kind, including all
rights therein and all applications for registration or registrations thereof.
“Intellectual Property Licenses” means, with respect to any Person (the
“Specified Party”), (i) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, and (ii) any licenses or other similar rights provided to
any other Person in or with respect to Intellectual Property owned or controlled
by the Specified Party, in each case, including (A) any software license
agreements (other than license agreements for commercially available
off-the-shelf software that is generally available to the public which have been
licensed to the Specified Party pursuant to end-user licenses), (B) the license
agreements listed on Schedule 5.26(b) to the Information Certificate, and (C)
the right to use any of the licenses or other similar rights described in this
definition in connection with the enforcement of the Lender’s rights under the
Loan Documents.
“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP.
“Interest Rate” means:
(a)    Daily Three Month LIBOR with respect to Variable Rate LIBOR Loans, which
interest rate shall change whenever Daily Three Month LIBOR Changes, and
(b)    LIBOR for the specified Interest Period with respect to Fixed Rate LIBOR
Loans.
“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the Closing Date, by and between Lender and The Bank of New York Mellon Trust
Company, N.A., as trustee and collateral agent.
“Inventory” means inventory (as that term is defined in the Code).
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business not to exceed $50,000 in the aggregate during any fiscal year of
Borrower, and (b) bona fide Accounts arising in the ordinary course of
business), or acquisitions of Indebtedness, Stock, or all or substantially all
of the assets of such other Person (or of any division or business line of such
other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.
“Investment Related Property” means any and all investment property (as that
term is defined in the Code).
“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.
“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.
“Lender” has the meaning specified therefor in the preamble to this Agreement
and its successors and assigns.
“Lender Expenses” means all (a) reasonable out-of-pocket costs or expenses
(including taxes, and insurance premiums) required to be paid by Borrower or any
of its Subsidiaries under any of the Loan Documents that are paid, advanced, or

Schedule 1.1
Page 10
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








incurred by Lender, (b) reasonable out-of-pocket fees or charges paid or
incurred by Lender in connection with Lender’s transactions with Borrower or any
of its Subsidiaries under any of the Loan Documents, including, fees or charges
for photocopying, notarization, couriers and messengers, telecommunication,
public record searches (including tax lien, judgment lien, litigation,
bankruptcy and Code searches and including searches with the patent and
trademark office, the copyright office, or the department of motor vehicles),
filing, recording, publication, appraisal (including periodic collateral
appraisals or business valuations to the extent of the fees and charges (and up
to the amount of any limitation contained in this Agreement), real estate
surveys, real estate title insurance policies and endorsements, and
environmental audits, (c) Lender’s customary fees and charges (as adjusted from
time to time) with respect to the disbursement of funds (or the receipt of
funds) to or for the account of Borrower (whether by wire transfer or
otherwise), together with any reasonable out-of-pocket costs and expenses
incurred in connection therewith, (d) out-of-pocket charges paid or incurred by
Lender resulting from the dishonor of checks payable by or to Borrower, (e)
reasonable out-of-pocket costs and expenses paid or incurred by Lender to
correct any default or enforce any provision of the Loan Documents, or during
the continuation of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) fees and expenses to initiate electronic
reporting by Borrower to Lender, (g) reasonable out-of-pocket examination fees
and expenses (including reasonable travel, meals, and lodging) of Lender related
to any inspections, audits, examinations, or appraisals to the extent of the
fees and charges (and up to the amount of any limitation) contained in this
Agreement, (h) reasonable out-of-pocket costs and expenses of third party claims
or any other suit paid or incurred by Lender in enforcing or defending the Loan
Documents or in connection with the transactions contemplated by the Loan
Documents or Lender’s relationship with Borrower or any of its Subsidiaries, (i)
Lender’s reasonable costs and expenses (including reasonable attorneys’ fees)
incurred in advising, structuring, drafting, reviewing, administering (including
reasonable travel, meals, and lodging), or amending the Loan Documents, (j)
Lender’s reasonable costs and expenses (including reasonable attorneys,
accountants, consultants, and other advisors fees and expenses) incurred in
terminating, enforcing (including reasonable attorneys’, accountants’,
consultants’, and other advisors’ fees and expenses incurred in connection with
a “workout,” a “restructuring,” or an Insolvency Proceeding concerning Borrower
or any of its Subsidiaries or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether suit is
brought, or in taking any Remedial Action concerning the Collateral, and (k)
usage charges, charges, fees, costs and expenses for amendments, renewals,
extensions, transfers, or drawings from time to time imposed by Lender in
respect of Letters of Credit and out-of-pocket charges, fees, costs and expenses
paid or incurred by Lender in connection with the issuance, amendment, renewal,
extension, or transfer of, or drawing under, any Letter of Credit or any demand
for payment thereunder.
“Lender Representatives” has the meaning specified therefor in Section 17.8(a).
“Lender-Related Persons” means Lender, together with its Affiliates (including
in their capacity as a Bank Product Provider) officers, directors, employees,
attorneys, and agents.
“Lender’s Liens” mean the Liens granted by Borrower and its Subsidiaries (if
any) to Lender for its benefit and for the benefit of any Bank Product Provider
under the Loan Documents.
“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Lender.
“Letter of Credit Agreements” means a Letter of Credit Application, together
with any and all related letter of credit agreements pursuant to which Lender
agrees to issue, amend, or extend a Letter of Credit, or pursuant to which
Borrower agrees to reimburse Lender for all Letter of Credit Disbursements, each
such application and related agreement to be in the form specified by Lender
from time to time.
“Letter of Credit Application” means an application requesting Lender to issue,
amend, or extend a Letter of Credit, each such application to be in the form
specified by Lender from time to time.
“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Lender, including
provisions that specify that the Letter of Credit fee and all usage charges set
forth in this Agreement and the Letter of Credit Agreements will continue to
accrue while the Letters of Credit are outstanding) to be held by Lender for the
benefit of Lender in an amount equal to 110% of the then existing Letter of
Credit Usage, (b) delivering to Lender the original of each Letter of Credit,
together with documentation executed by all beneficiaries under each Letter of
Credit in form and substance acceptable to Lender terminating all of such
beneficiaries’ rights under such Letters of Credit, or (c) providing Lender with
a standby letter of credit, in form and substance reasonably satisfactory to
Lender, from a commercial bank acceptable to Lender (in its sole discretion) in
an amount equal to 110% of the then existing Letter of Credit Usage (it being
understood that the Letter of Credit fee and all usage charges set forth in this
Agreement will continue to accrue while the Letters of Credit are outstanding
and that any such fees that accrue must be an amount that can be drawn under any
such standby letter of credit).
“Letter of Credit Disbursement” means a payment made by Lender pursuant to a
Letter of Credit.

Schedule 1.1
Page 11
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.13(e) of this Agreement.


“Letter of Credit Related Person” has the meaning specified therefor in Section
2.13(e) of this Agreement.


“Letter of Credit Usage” means, as of any date of determination, the sum of (i)
the aggregate undrawn amount of all outstanding Letters of Credit, and (ii) the
aggregate amount of outstanding reimbursement obligations with respect to
Letters of Credit which remain unreimbursed or which have not been paid through
an Advance under the Revolving Credit Facility.


“LIBOR” means the interest rate per annum (rounded upward to the nearest whole
1/8th of 1%) determined pursuant to the following formula:
LIBOR =
Base LIBOR
 
 
1.00 - LIBOR Reserve Percentage
 



“LIBOR Interest Period” means, with respect to each Fixed Rate LIBOR Loan, a
period commencing on the date of the making of such Fixed Rate LIBOR Loan (or
the continuation of a Fixed Rate LIBOR Loan or the conversion of a Variable Rate
LIBOR Loan to a Fixed Rate LIBOR Loan) and ending 1, 2, or 3 months thereafter;
provided, that (a) interest shall accrue at the applicable rate based upon LIBOR
from and including the first day of each LIBOR Interest Period to, but
excluding, the day on which any LIBOR Interest Period expires, (b) any LIBOR
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such LIBOR Interest Period shall end on
the next preceding Business Day, (c) with respect to a LIBOR Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such LIBOR Interest Period), the Interest Period shall end on the last Business
Day of the calendar month that is 1, 2, or 3 months after the date on which the
LIBOR Interest Period began, as applicable, and (d) Borrower may not elect a
LIBOR Interest Period which will end after the Maturity Date.


“LIBOR Reserve Percentage” means the reserve percentage prescribed by the Board
of Governors of the Federal Reserve System (or any successor) for “Eurocurrency
Liabilities” (as defined in Regulation D of the Federal Reserve Board, as
amended), adjusted by Lender for expected changes in such reserve percentage
during the applicable term of each LIBOR Loan.


“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
“Liquidity” means, as of any date of determination, the sum of (a) unrestricted
cash and Cash Equivalents of Borrower and its Subsidiaries that is in Deposit
Accounts or in Securities Accounts, or any combination thereof, maintained at
Lender plus (b) Gross Availability as of such date of determination.
“Loan” means the Advances.
“Loan Account” has the meaning specified therefor in Section 2.8.
“Loan Documents” means this Agreement, any Borrowing Base Certificate, the
Control Agreements, the Cash Management Documents, any Copyright Security
Agreement, the Intercreditor Agreement, the Letters of Credit, each Mortgage,
any Patent and Trademark Security Agreement, any note or notes executed by
Borrower in connection with this Agreement and payable to Lender, any Letter of
Credit Applications and other Letter of Credit Agreements entered into by
Borrower in connection with this Agreement, and any other instrument or
agreement entered into, now or in the future, by Borrower or any of its
Subsidiaries and Lender in connection with this Agreement, but specifically
excluding all Hedge Agreements.
“Loan Management Service” means Lender’s proprietary automated loan management
program currently known as “Loan Manager” and any successor service or product
of Lender which performs similar services.
“Lockbox” means “Lockbox” as defined and described in the Cash Management
Documents.

Schedule 1.1
Page 12
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole,
(b) a material impairment of the ability of Borrower or any of its Subsidiaries
to perform its obligations under the Loan Documents to which it is a party or of
the Lender’s ability to enforce the Obligations or realize upon the Collateral,
(c) a material impairment of the enforceability or priority of Lender’s Liens
with respect to the Collateral as a result of an action or failure to act on the
part of Borrower or its Subsidiaries, or (d) any claim against Borrower or any
of its Subsidiaries or threat of litigation, in writing, which if determined
adversely to Borrower or any of its Subsidiaries, would result in the occurrence
of an event described in clauses (a), (b) or (c) above.
“Material Contract” means, with respect to Borrower, (i) each contract or
agreement to which Borrower or any of its Subsidiaries is a party involving
aggregate consideration payable to or by Borrower or such Subsidiary of $200,000
or more (other than purchase orders in the ordinary course of the business of
such Person or such Subsidiary), (ii) the Indenture, and (iii) all other
contracts or agreements, the loss of which could reasonably be expected to
result in a Material Adverse Change.
“Maturity Date” has the meaning specified therefor in Section 2.9.
“Maximum Credit” means $7,500,000.00.
“Maximum Revolver Amount” means $7,500,000.00.
“Minimum Interest Charge” has the meaning specified therefor in Schedule 2.12.
“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.
“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Borrower or one or
more of its Subsidiaries in favor of Lender, in form and substance reasonably
satisfactory to Lender, that encumber the Real Property Collateral.
“Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts and documents (as each such term is
defined in the Code).
“Net Liquidation Percentage” means the percentage of the Value of Borrower’s
Inventory that is estimated to be recoverable in an orderly liquidation of such
Inventory as set forth in the most recent acceptable appraisal received by
Lender and upon which Lender may rely, net of all operating expenses and
associated costs and expenses of such liquidation, such percentage to be as
determined from time to time by an appraisal company selected or approved by
Lender with such most recent acceptable appraisal to be in form, scope,
methodology and content acceptable to Lender.
“Non-Financed Capital Expenditures” means Capital Expenditures not financed by
the seller of the capital asset, by a third party lender, by one or more other
third parties who purchase Senior Secured Bonds or other Indebtedness issued by
Borrower, by proceeds of cash equity contributions to Borrower by the owners of
its Stock, or by means of any extension of credit by Lender other than by means
of an Advance under the Revolving Credit Facility.
“Obligations” means (a) all loans (including the Advances), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), reimbursement or
indemnification obligations with respect to Letters of Credit (irrespective of
whether contingent), premiums, liabilities (including all amounts charged to the
Loan Account pursuant to this Agreement), obligations (including indemnification
obligations), fees, Lender Expenses (including any fees or expenses that accrue
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), guaranties, and all covenants and duties of any other kind and
description owing by Borrower pursuant to or evidenced by this Agreement or any
of the other Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, liquidated or
unliquidated, determined or undetermined, voluntary or involuntary, due, not due
or to become due, sole, joint, several or joint and several, incurred in the
past or now existing or hereafter arising, however arising, and including all
interest not paid when due, and all other expenses or other amounts that
Borrower is required to pay or reimburse by the Loan Documents or by law or
otherwise in connection with the Loan Documents, and (b) all Bank Product

Schedule 1.1
Page 13
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








Obligations. Any reference in this Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Overadvance Amount” has the meaning specified therefor in Section 2.4(f).
“Pass-Through Tax Liabilities” means the amount of state and federal income tax
paid or to be paid by the owner of any Stock in Borrower on taxable income
earned by Borrower and attributable to such owner of Stock as a result of
Borrower’s “pass-through” tax status, assuming the highest marginal income tax
rate for federal and state (for the state or states in which any owner of Stock
is liable for income taxes with respect to such income) income tax purposes,
after taking into account any deduction for state income taxes in calculating
the federal income tax liability and all other deductions, credits, deferrals
and other reductions available to such owners of Stock from or through Borrower.
“Patents” means patents and patent applications, including (i) the patents and
patent applications listed on Schedule 5.26(b) to the Information Certificate,
(ii) all continuations, divisionals, continuations-in-part, re-examinations,
reissues, and renewals thereof and improvements thereon, (iii) all income,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, (iv) the right to sue for past, present, and future
infringements thereof, and (v) all of Borrower’s rights corresponding thereto
throughout the world.
“Patent and Trademark Security Agreement” means any Patent and Trademark
Security Agreement executed and delivered by Borrower in favor of Lender, in
form and substance acceptable to Lender.
“Patriot Act” has the meaning specified therefor in Section 5.18 of Exhibit D to
this Agreement.
“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
maintained for employees of Borrower or any of its Subsidiaries or any ERISA
Affiliate and covered by Title IV of ERISA.
“Permitted Discretion” means a determination made in the exercise of the good
faith and reasonable (from the perspective of a secured asset-based lender)
credit judgment of Lender.
“Permitted Dispositions” means:
(a)    sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete in the ordinary course of business;
(b)    sales of Inventory to buyers in the ordinary course of business;
(c)    the granting of Permitted Liens;
(d)    the making of a Restricted Junior Payment that is expressly permitted to
be made pursuant to this Agreement;
(e)    the making or liquidation of, a Permitted Investment; and
(f)    the sale or other disposition of the Senior Secured Bonds after the
repurchase thereof by Borrower in accordance with the terms and conditions
thereof and of the Indenture;
provided, that for purposes of this definition, none of the foregoing actions
taken by USW Financing (except for the grant by USW Financing of a Permitted
Lien to The Bank of New York Mellon Trust Company, N.A., as trustee and
collateral agent pursuant to the terms and conditions of the Indenture) shall be
considered a “Permitted Disposition”.


“Permitted Holders” means (a) ORB Investments, L.L.C., (b) Daniel T. Layton, and
(c) any Person owned or controlled by, or under common control with, either of
the Persons identified in clauses (a) or (b) of this definition.
“Permitted Indebtedness” means:

Schedule 1.1
Page 14
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








(a)    Indebtedness evidenced by this Agreement or the other Loan Documents;
(b)    Indebtedness set forth on Schedule 5.19 to the Information Certificate
and any Refinancing Indebtedness in respect of such Indebtedness;
(c)    Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness;
(d)    endorsement of instruments or other payment items for deposit;
(e)    the incurrence by any Borrower or its Subsidiaries of Indebtedness under
Hedge Agreements that are incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with Borrower’s
and its Subsidiaries’ operations and not for speculative purposes;
(f)    obligations in respect of performance bonds or sureties in an aggregate
amount not to exceed $100,000 incurred in the ordinary course of business;
(g)    Indebtedness incurred to finance deferred insurance premiums in the
ordinary course of business;
(h)    Indebtedness incurred in respect of Bank Products other than pursuant to
Hedge Agreements;
(i)    Indebtedness owed to Regions Bank in respect of the Regions Bank LC;
(j)    the Series A Units;
(k)    the Senior Secured Bonds; and
(l)    Indebtedness constituting Permitted Investments;
provided, that for purposes of this definition, none of the foregoing
Indebtedness of, or actions taken by, USW Financing (except for the transactions
contemplated by the terms and conditions of the Indenture) shall be considered
“Permitted Indebtedness”.
“Permitted Investments” means:
(a)    Investments in cash and Cash Equivalents;
(b)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;
(c)    advances made in connection with purchases of Goods or services in the
ordinary course of business;
(d)    Investments by Borrower and its Subsidiaries in Subsidiaries that are
Guarantors, and Investments by Borrower’s Subsidiaries in Borrower;
(e)    Investments acquired by Borrower or any of its Subsidiaries (i) in
exchange for any other Investment held by such Person in connection with or as a
result of a bankruptcy, workout, reorganization or recapitalization of the
issuer of such other Investment, (ii) in securities or notes payable with
respect to the settlement of an Account Debtor’s Accounts, or (iii) as a result
of the foreclosure by such Person with respect to any secured Investment or
other transfer of title with respect to any secured Investment in default;
(f)    repurchases of (i) Stock of Borrower held by current or former officers,
directors, or employees (or estates thereof) to the extent permitted under
Section 7.9, and (ii) the Senior Secured Bonds in accordance with the terms and
conditions thereof and of the Indenture;
(g)    Investments owned by Borrower or any of its Subsidiaries on the Closing
Date and set forth on Schedule P-1; and

Schedule 1.1
Page 15
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








(h)    Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (g) of
the definition of Permitted Indebtedness;
provided, that for purposes of this definition, none of the foregoing
Investments of, or actions taken by, USW Financing (except for the transactions
contemplated by the terms and conditions of the Indenture) shall be considered
“Permitted Investments”.
“Permitted Liens” means
(a)    Liens granted to, or for the benefit of, Lender to secure the
Obligations;
(b)    Liens for unpaid taxes, assessments, or other governmental charges or
levies that either (i) are not yet delinquent, or (ii) are the subject of
Permitted Protests and secure an assessment or other governmental charge or levy
in an aggregate amount less than $100,000 during any fiscal year, and for which
Lender has imposed a Reserve in the amount of such assesment or governmental
charge or levy in the Borrowing Base;
(c)    judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 9.3;
(d)    Liens set forth on Schedule P-2; provided, however, that to qualify as a
Permitted Lien, any such Lien described on Schedule P-2 shall only secure the
Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof;
(e)    the interests of lessors under operating leases and non-exclusive
licensors under license agreements;
(f)    deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds and other obligations of like nature arising in the ordinary course
of business, in an aggregate amount not to exceed $100,000;
(g)    deposits or pledges to secure obligations under worker’s compensation,
social security or similar laws, or under unemployment insurance, in an
aggregate amount not to exceed $100,000;
(h)    Liens that secure Indebtedness permitted under clauses (g) and (i) of the
definition of Permitted Indebtedness;
(i)    purchase money Liens or the interests of lessors under Capital Leases to
the extent that such Liens or interests secure Permitted Purchase Money
Indebtedness and so long as (i) such Lien attaches only to the asset purchased
or acquired and the proceeds thereof, and (ii) such Lien only secures the
Indebtedness that was incurred to acquire the asset purchased or acquired or any
Refinancing Indebtedness in respect thereof; and
(j)    Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness;
provided, that for purposes of this definition, none of the foregoing Liens, to
the extent such Liens encumber property of USW Financing (except for the Liens
granted by USW Financing to The Bank of New York Mellon Trust Company, N.A., as
trustee and collateral agent, pursuant to the terms and conditions of the
Indenture) shall be considered “Permitted Liens”.
“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes), or rental payment, provided that (a) a reserve with
respect to such obligation is established on books and records of Borrower or
such Subsidiary in such amount as is required under GAAP, (b) any such protest
is instituted promptly and prosecuted diligently by Borrower or such Subsidiary,
as applicable, in good faith, and (c) Lender is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, or
validity of any of Lender’s Liens.
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred by Borrower after the Closing Date in an
aggregate principal amount outstanding at any one time not in excess of
$2,500,000.

Schedule 1.1
Page 16
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of Borrower or any of its Subsidiaries or any ERISA
Affiliate.
“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.
“Prime Rate” means at any time the rate of interest most recently announced by
Lender at its principal office as its Prime Rate, with the understanding that
the Prime Rate is one of Lender’s base rates, and serves as the basis upon which
effective rates of interest are calculated for those loans making reference to
it, and is evidenced by its recording in such internal publication or
publications as Lender may designate. Each change in the rate of interest shall
become effective on the date each Prime Rate change is announced by Lender.
“Proceeds” has the meaning specified therefor in the definition of “Collateral”
set forth in Schedule 1.1.
“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other cash payment obligation
(including any obligation to pay cash dividends, other than dividends of shares
of Preferred Stock of the same class and series payable in kind or dividends of
shares of common stock) on or before a date that is less than 1 year after the
Maturity Date, or, on or before the date that is less than 1 year after the
Maturity Date, is redeemable at the option of the holder thereof for cash or
assets or securities (other than distributions in kind of shares of Preferred
Stock of the same class and series or of shares of common stock).
“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, (c) Availability projections, and (d) cash flow statements, all
prepared on a basis consistent with Borrower’s historical financial statements,
together with appropriate supporting details and a statement of underlying
assumptions.
“Protective Advance” has the meaning specified therefor in Section 2.3(d).
“PTO” means the United States Patent and Trademark Office.
“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.
“Qualified Cash” means, as of any date of determination, the amount of cash and
Cash Equivalents of Borrower and its Subsidiaries that is in Deposit Accounts or
in Securities Accounts, or any combination thereof, and which such Deposit
Account or Securities Account is maintained at Lender or is the subject of a
Control Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.
“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower and the improvements thereto.
“Real Property Collateral” means the Real Property identified on Schedule R-1
and any Real Property hereafter acquired by Borrower.
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:
(a)    such refinancings, renewals, or extensions do not result in an increase
in the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

Schedule 1.1
Page 17
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








(b)    such refinancings, renewals, or extensions do not result in a shortening
of the average weighted maturity (measured as of the date of such refinancing,
renewal, or extension) of the Indebtedness so refinanced, renewed, or extended,
nor are they on terms or conditions that, taken as a whole, more restrictive or
less favorable to Borrower and its Subsidiaries in any material respect,
(c)    if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender as those that
were applicable to the refinanced, renewed, or extended Indebtedness, and
(d)    the Indebtedness that is refinanced, renewed, or extended is not recourse
to any Person that is liable on account of the Obligations, except as otherwise
permitted under this Agreement.
“Regions Bank LC” means that certain letter of credit in the amount of $75,000,
issued by Regions Bank for the account of Borrower and for the benefit of Wex
Bank.


“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
“Reserves” means, as of any date of determination, the sum of (a) an amount or
percent of a specified item or category of items that Lender establishes from
time to time in its Permitted Discretion to reduce Availability under the
Borrowing Base or the Maximum Revolver Amount to reflect (i) such matters,
events, conditions, contingencies or risks which affect or which may reasonably
be expected to affect the assets, business or prospects of Borrower or the
Collateral or its value or the enforceability, perfection or priority of
Lender’s Liens in the Collateral, or (ii) Lender’s judgment that any collateral
report or financial information relating to Borrower delivered to Lender is
incomplete, inaccurate or misleading in any material respect, plus (b) the
Dilution Reserve and the Bank Product Reserve Amount.
“Restricted Junior Payment” means (a) any declaration or payment of any cash
dividend or the making of any other cash payment or cash distribution on account
of Stock issued by Borrower (including any payment in connection with any merger
or consolidation involving Borrower) or to the direct or indirect holders of
Stock issued by Borrower in their capacity as such (other than dividends or
distributions payable in Stock issued by Borrower, or (b) any purchase,
redemption, or other acquisition or retirement for value (including in
connection with any merger or consolidation involving Borrower) of any Stock
issued by Borrower.
“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.
“Revolving Credit Facility” means the revolving line of credit facility
described in Section 2.1 pursuant to which Lender provides Advances to Borrower
and issues Letters of Credit for the account of Borrower.
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
“S&P” has the meaning specified therefor in the definition of Cash Equivalents.
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
“Securities Account” means a securities account (as that term is defined in the
Code).
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

Schedule 1.1
Page 18
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








“Security Interest” has the meaning specified therefor in Section 3.1.
“Segregated Account” means the Deposit Account in the name of Borrower,
maintained at Lender, account number 4972376701, ABA number 121000248.
“Senior Secured Bonds” means the senior secured notes issued by Borrower and USW
Financing under, and pursuant to, the Indenture.
“Series A Units” means the Series A Units under, and as defined in, Borrower’s
LLC Agreement.
“Series B Units” means the Series B Units under, and as defined in, Borrower’s
LLC Agreement.
“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
“Standard Letter of Credit Practice” means, for Lender, any domestic or foreign
law or letter of credit practices applicable in the city in which Lender issued
the applicable Letter of Credit or, for its branch or correspondent, such laws
and practices applicable in the city in which it has advised, confirmed or
negotiated such Letter of Credit, as the case may be, in each case, (a) which
letter of credit practices are of banks that regularly issue letters of credit
in the particular city, and (b) which laws or letter of credit practices are
required or permitted under ISP or UCP 600, as chosen in the applicable Letter
of Credit.


“Stock” means all shares, options, warrants (including, with respect to
Borrower, the Warrants), interests, participations, or other equivalents
(regardless of how designated) of or in a Person, whether voting or nonvoting,
including common stock, preferred stock, or any other “equity security” (as such
term is defined in Rule 3a11-1 of the General Rules and Regulations promulgated
by the SEC under the Exchange Act).


“Subordinated Creditor(s)” means any Person now or in the future subordinating
Indebtedness of Borrower or Liens granted by Borrower, and held by that Person,
to the payment of the Obligations.


“Subordinated Debt” means Indebtedness owed by any Borrower that has been
subordinated to the Obligations pursuant to a subordination agreement in form
and substance acceptable to Lender.


“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.
“Supporting Obligations” means supporting obligations (as such term is defined
in the Code), and includes letters of credit and guaranties issued in support of
Accounts, Chattel Paper, documents, General Intangibles, instruments or
Investment Related Property.
“Suppressed Availability” means the aggregate amount that Borrower would be
entitled to borrow hereunder in accordance with the Borrowing Base if not for
the application of the Availability Block, and if not for the application of the
$7,500,000 limit set forth in clause (a)(ii) of the definition of “Borrowing
Base.”
“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar liabilities with respect
thereto; provided, however, that Taxes shall exclude any tax imposed on the net
income or net profits of Lender (including any branch profits taxes), in each
case imposed by the jurisdiction (or by any political subdivision or taxing
authority thereof in which Lender is organized or the jurisdiction (or by any
political

Schedule 1.1
Page 19
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








subdivision or taxing authority thereof) in which Lender’s principal office is
located in each case as a result of a present or former connection between
Lender and the jurisdiction or taxing authority imposing the tax (other than any
such connection arising solely from Lender having executed, delivered or
performed its obligations or received payment under, or enforced its rights or
remedies under this Agreement or any other Loan Document).
“Termination Date” has the meaning specified therefor in Section 2.9.
“Trademarks” means any and all trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks and service mark
applications, including (i) the trade names, registered trademarks, trademark
applications, registered service marks and service mark applications listed on
Schedule 5.26(b) to the Information Certificate, (ii) all renewals thereof,
(iii) all income, royalties, damages and payments now and hereafter due or
payable under and with respect thereto, including payments under all licenses
entered into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (iv) the right to sue for past, present and
future infringements and dilutions thereof, (v) the goodwill of Borrower’s
business symbolized by the foregoing or connected therewith, and (vi) all of
Borrower’s rights corresponding thereto throughout the world.
“UCP 600” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.
“United States” means the United States of America.
“Unused Amount” has the meaning specified therefor in Schedule 2.12 of this
Agreement.
“URL” means “uniform resource locator,” an internet web address.
“USW Financing” means USW Financing Corp., a Delaware corporation.
“Value” means, as determined by Lender in good faith, with respect to Inventory,
the lower of (a) cost computed on a first-in first-out basis in accordance with
GAAP or (b) market value.
“Variable Rate LIBOR Loan” means an Advance or portion thereof which bears
interest at a rate determined by reference to Daily Three Month LIBOR.
“Voidable Transfer” has the meaning specified therefor in Section 17.7.
“Warrant Agreement” means that certain Warrant Agreement dated as of February
21, 2012, between Borrower and The Bank of New York Mellon Trust Company, N.A.,
as warrant agent, as the same as been and may be further amended, restated,
supplemented, or otherwise modified from time to time.
“Warrants” means the warrants to purchase Series B Units issued pursuant to the
Warrant Agreement.
b.Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP; provided, however, that if Borrower
notifies Lender that Borrower requests an amendment to any provision hereof to
eliminate the effect of any change in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions) (an
“Accounting Change”) occurring after the Closing Date, or in the application
thereof (or if Lender notifies Borrower that Lender requests an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such Accounting Change or in the application thereof, then
Lender and Borrower agree that they will negotiate in good faith amendments to
the provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lender and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, the provisions in this Agreement shall be
calculated as if no such Accounting Change had occurred. Whenever used herein,
the term “financial statements” shall include the footnotes and schedules
thereto. Whenever the term “Borrower” is used in respect of a financial covenant
or a related definition, it shall be understood to mean Borrower and its
Subsidiaries on a consolidated basis, unless the context clearly requires
otherwise.

Schedule 1.1
Page 20
DA-3283712 v10 1286309-00040

--------------------------------------------------------------------------------








c.Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein.
The meaning of any term defined herein by reference to the Code will not be
limited by reason of any limitation set forth on the scope of the Code, whether
under Section 9-109 of the Code, by reason of federal preemption or otherwise.
d.Construction. Unless the context of this Agreement or any other Loan Document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms “includes” and
“including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights. Any reference herein or in any other Loan
Document to the satisfaction, repayment, or payment in full of the Obligations
shall mean the repayment in full in cash or immediately available funds (or, (a)
in the case of contingent reimbursement obligations with respect to Letters of
Credit, providing Letter of Credit Collateralization, and (b) in the case of
obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization) of all of the Obligations (including
the payment of any Lender Expenses that have accrued irrespective of whether
demand has been made therefor and the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under Hedge Agreements) other than
unasserted contingent indemnification Obligations. Any reference herein to any
Person shall be construed to include such Person’s successors and assigns. Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record. References herein to any statute or
any provision thereof include such statute or provision (and all rules,
regulations and interpretations thereunder) as amended, revised, re-enacted, and
/or consolidated from time to time and any successor statute thereto.
e.Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.





Schedule 1.1
Page 21
DA-3283712 v10 1286309-00040